Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 1 of 62 PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF INDIANA


      TRINA WILKINS; JAMES BISHOP; LISA            )
      BISHOP; AMBER BRITTON; TONI                  )
      CORDOVA; JOHN CORTINA; JILL                  )
      CORTINA; GEORGE DEMKO; DOVAN                 )
      HELTON; MARY HELTON;                         )
      NATE BROOKS; SYDNEY JOHNSON;                 ) No: 4:20-cv-50
      PLAINTIFF D.J.; DAMON LAFORCE;               )
      MICHAEL MASULA; ERIN MASULA;                 )
      JAMES MATTHEWS; THOMAS                       )
      OLSZEWSKI; DARLENE                           )
      COOKINGHAM; THOMAS STANZIANO;                )
      WENDY STANZIANO; EDDIE VIERS,                )
      individually as surviving spouse of Teresa   ) ORAL ARGUMENT REQUESTED
      Viers, deceased, AND as Personal             )
      Representative of the ESTATE OF              )
      TERESA VIERS; WILLIAM MCNEW;                 ).
      JEANNE WALLACE individually as               )
      surviving spouse of Joseph Wallace,          )
      deceased, AND as Personal Representative     )
      of the ESTATE OF JOSEPH WALLACE;             )
      JAMES WALLACE; and SAMUEL                    )
      WALLACE;                                     )
                                                   )
            Plaintiffs,                            )
                                                   )
                    v.                             )
                                                   )
      SANOFI CORP.,                                )
                                                   )
            Defendant                              )




                                          1
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 2 of 62 PageID #: 2




                                          COMPLAINT



       AND NOW come Plaintiffs, by and through their attorney, and file this

       Complaint. In support thereof, Plaintiffs aver as follows:




                                             PARTIES

1.     Plaintiff Trina Wilkins is an adult individual who currently resides in

Charlestown, IN, but for purposes of lex loci delicti was a resident of Carrolton, KY and

IN. Plaintiff was on treatment with FDA-approved doses of Fabrazyme prior to June

2009. She was injected with defective Fabrazyme from 2009 to 2012. Plaintiff’s clinical

status has deteriorated as the Fabry disease has progressed and been accelerated due to

the defective Fabrazyme treatment as evidenced by the occurrence, progression, and

exacerbation of at least the following physical injuries, symptoms, and diagnostic criteria:

immunological sensitization to Fabrazyme, anaphylactic infusion reactions, venous

collapse, vascular thrombosis, neuropathy, chronic pulmonary obstructive disease,

chronic debilitating fatigue, multiple transischemic attacks, chronic gastrointestinal

distress including uncontrollable diarrhea, Fabry crises, depression, seizures, and

recurrent urinary and kidney infections, pulmonary granuloma, and as a result of

infection, MRI spots were detected on Plaintiff’s liver, indicative of hepatitis. Plaintiff

also was injured by paying over $200,000 for medically worthless Fabrazyme.

2.     Plaintiff James Bishop is an adult individual with Fabry disease who currently

resides in Westfield, MA. Plaintiff was on treatment with FDA-approved doses of
                                                  2
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 3 of 62 PageID #: 3




Fabrazyme prior to June 2009. However, he was injected with defective Fabrazyme from

2009 to 2012. In 2013 and 2015, he was again injected with defective Fabrazyme

containing vesivirus. Plaintiff’s clinical status has deteriorated as the Fabry disease has

progressed and been accelerated due to the defective Fabrazyme treatment as evidenced

by the occurrence, progression, and exacerbation of at least the following physical

injuries, symptoms, and diagnostic criteria that includes but is not limited to:

immunological sensitization to Fabrazyme, vascular globotriaosylceramide deposition,

acroparesthesias, chronic debilitating fatigue, heat intolerance, nephropathy, vestibular

balance disorder, proteinuria, atrial fibrillation requiring cardioversion, and chronic

gastrointestinal distress including uncontrollable diarrhea. Plaintiff also was injured by

paying over $200,000 for medically worthless Fabrazyme.

3.     Plaintiff Lisa Bishop is an adult individual who currently resides in Westfield, MA and is

the spouse of James Bishop.

4.     Plaintiff Amber Britton is an adult individual with Fabry disease who currently

resides in Kirkland, WA. Plaintiff was prescribed FDA-approved doses of Fabrazyme in

2009. She was denied access to the drug until 2012. In 2013 and 2015, she was injected

with defective Fabrazyme containing vesivirus. Her injuries are increased risk of

developing fulminating vesivirus infection and vesivirus induced hematological cancer.

Plaintiff also was injured by paying over $200,000 for medically worthless Fabrazyme.

5.     Plaintiff Toni Cordova is an adult individual with Fabry disease who currently

resides in Reno, NV. Plaintiff was banned treatment with Fabrazyme until January 2010.

She was injected with defective Fabrazyme from 2010 to 2012. In 2013 and 2015, she

was again injected with defective Fabrazyme containing vesivirus. Plaintiff’s clinical
                                                  3
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 4 of 62 PageID #: 4




status has deteriorated as the Fabry disease has progressed and been accelerated due to

the defective Fabrazyme treatment as evidenced by the occurrence, progression, and

exacerbation of at least the following physical injuries, symptoms, and diagnostic criteria:

immunological sensitization to Fabrazyme, stroke, transischemic attacks presenting as

strokes, white matter deposition in the brain (inflammatory foci), neuropathic pain,

chronic debilitating fatigue, and chronic gastrointestinal distress including uncontrollable

diarrhea. Plaintiff also was injured by paying over $200,000 for medically worthless

Fabrazyme.

6.     Plaintiff John Cortina is an adult individual with Fabry disease was a resident of

Brewster, NY at all times during which the injuries were sustained, but now resides in

North Carolina. Plaintiff was on treatment with FDA-approved doses of Fabrazyme prior

to June 2009. He was injected with defective Fabrazyme from 2009 to 2012. In 2013

and 2015, he was again injected with defective Fabrazyme containing vesivirus.

Plaintiff’s clinical status has deteriorated as the Fabry disease has progressed and been

accelerated due to the defective Fabrazyme treatment as evidenced by the occurrence,

progression, and exacerbation of at least the following physical injuries, symptoms, and

diagnostic criteria: immunological sensitization to Fabrazyme, vascular

globotriaosylceramide deposition, acroparesthesias and cardiovascular hypertension.

Plaintiff also was injured by paying over $200,000 for medically worthless Fabrazyme.

7.     Plaintiff Jill Cortina is an adult individual who currently resides North Carolina is the

spouse of John Cortina.

8.     Plaintiff George Demko is an adult individual with Fabry disease who currently

resides in Pittsburgh, PA. Plaintiff was on treatment with FDA-approved doses of
                                                 4
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 5 of 62 PageID #: 5




Fabrazyme prior to June 2009. He was injected with defective Fabrazyme from 2009 to

2012. In 2013 and 2015, he was again injected with defective Fabrazyme containing

vesivirus. Plaintiff’s clinical status has deteriorated as the Fabry disease has progressed

and been accelerated due to the defective Fabrazyme treatment as evidenced by the

occurrence, progression, and exacerbation of at least the following physical injuries:

immunological sensitization to Fabrazyme, vascular globotriaosylceramide deposition,

neuropathic pain, memory loss, arterial blockage, and chronic debilitating fatigue.

Plaintiff also was injured by paying over $200,000 for medically worthless Fabrazyme.

9.        Plaintiff Mary Helton is an adult individual with Fabry disease who currently

resides Charlestown, IN. Plaintiff was on treatment with FDA-approved doses of

Fabrazyme prior to June 2009. She was injected with defective Fabrazyme from 2009 to

2012. In 2013 and 2015, she was again injected with defective Fabrazyme containing

vesivirus. Plaintiff’s clinical status has deteriorated as the Fabry disease has progressed

and been accelerated due to the defective Fabrazyme treatment as evidenced by the

occurrence, progression, and exacerbation of at least the following physical injuries,

symptoms, and diagnostic criteria: immunological sensitization to Fabrazyme, vascular

globotriaosylceramide deposition, transischemic attacks presenting as stroke, intracranial

hypertension, optic nerve swelling, vision loss, hearing loss, neuropathic pain, multiple

Fabry Crises, cardiac arrhythmia, chronic debilitating fatigue, and progression of kidney

disease. Plaintiff also was injured by paying over $200,000 for medically worthless

Fabrazyme.

10        Plaintiff Nate Brooks currently resides in Charlestown, IN and is the spouse of Mary

Helton.
                                                  5
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 6 of 62 PageID #: 6




11.    Plaintiff Donovan Helton is an adult individual with Fabry disease who currently

resides in Clinton, IN. Plaintiff was on treatment with FDA-approved doses of

Fabrazyme prior to June 2009. He was injected with defective Fabrazyme from 2009 to

2012. Plaintiff’s clinical status has deteriorated as the Fabry disease has progressed and

been accelerated due to the defective Fabrazyme treatment as evidenced by the

occurrence, progression, and exacerbation of at least the following physical injuries,

symptoms, and diagnostic criteria: immunological sensitization to Fabrazyme, vascular

globotriaosylceramide deposition, heart arrhythmia, chronic debilitating fatigue, heat

intolerance, transischemic attacks, proteinuria, multiple Fabry crises, and neuropathic

pain. Plaintiff also was injured by paying over $200,000 for medically worthless

Fabrazyme.

12.    Plaintiff D.J. (“Plaintiff D.J.”) is a minor with Fabry disease represented by and

through guardians Chastity and Jeremy Johnson, who currently resides in Wise, VA.

Plaintiff was on treatment with FDA-approved doses of Fabrazyme prior to June 2009.

He was injected with defective Fabrazyme from 2009 to 2012. In 2013 and 2015, he was

again injected with defective Fabrazyme containing vesivirus. Plaintiff’s clinical status

has deteriorated as the Fabry disease has progressed and been accelerated due to the

defective Fabrazyme treatment as evidenced by the occurrence, progression, and

exacerbation of at least the following physical injuries, symptoms, and diagnostic criteria:

immunological sensitization to Fabrazyme, vascular globotriaosylceramide deposition,

hypohidrosis and debilitating fatigue. Plaintiff also was injured by paying over $200,000

for medically worthless Fabrazyme.

13.    Plaintiff Sydney Johnson is an adult with Fabry disease who currently resides in Wise,
                                                 6
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 7 of 62 PageID #: 7




VA. Plaintiff was on treatment with FDA-approved doses of Fabrazyme prior to June 2009.

She was injected with defective Fabrazyme from 2009 to 2012. In 2013 and 2015, she was again

injected with defective Fabrazyme containing vesivirus. Plaintiff’s clinical status has deteriorated

as the Fabry disease has progressed and been accelerated due to the defective Fabrazyme

treatment as evidenced by the occurrence, progression, and exacerbation of at least the following

physical injuries, symptoms, and diagnostic criteria: immunological sensitization to Fabrazyme,

vascular globotriaosylceramide deposition, hypohidrosis and debilitating fatigue.

14.    Plaintiff Damon LaForce is an adult individual with Fabry disease who currently

resides in San Pedro, CA. While a resident of Virginia, Plaintiff was on treatment with

FDA-approved doses of Fabrazyme prior to June 2009. He was injected with defective

Fabrazyme from 2009 to 2012. In 2013 and 2015, he was again injected with defective

Fabrazyme containing vesivirus.: immunological sensitization to Fabrazyme, vascular

globotriaosylceramide deposition, debilitating fatigue, neuropathy, anaphylactic infusion

reactions, and acroparesthesias. Plaintiff also was injured by paying over $200,000 for

medically worthless Fabrazyme.

15.    Plaintiff Michael Masula is an adult individual with Fabry disease who currently

resides in Pittsburgh, PA. Plaintiff was on treatment with FDA-approved doses of

Fabrazyme prior to June 2009. He was injected with defective Fabrazyme from 2009 to

2012. In 2013 and 2015, he was again injected with defective Fabrazyme containing

vesivirus. Plaintiff’s clinical status has deteriorated as the Fabry disease has progressed

and been accelerated due to the defective Fabrazyme treatment as evidenced by the

occurrence, progression, and exacerbation of at least the following physical injuries,

symptoms, and diagnostic criteria: immunological sensitization to Fabrazyme, vascular
                                                 7
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 8 of 62 PageID #: 8




globotriaosylceramide deposition, transischemic attacks presenting as stroke,

neuropathic pain, acroparesthesias, dental erosion and loss of teeth, and chronic

gastrointestinal distress including uncontrollable diarrhea, and viremic lesions. Plaintiff

also was injured by paying over $200,000 for medically worthless Fabrazyme.

16.    Plaintiff Erin Masula is an adult individual who currently resides in Pittsburgh, PA and is

the spouse of Michael Masula.

17.    Plaintiff James Matthews is an adult individual with Fabry disease, who currently

resides in Indian Trail, NC. Plaintiff was on treatment with FDA-approved doses of

Fabrazyme prior to June 2009. Plaintiff was on treatment with FDA-approved doses of

Fabrazyme prior to June 2009. He was injected with defective Fabrazyme from 2009 to

2012. In 2013 and 2015, he was again injected with defective Fabrazyme containing

vesivirus. Plaintiff’s clinical status has deteriorated as the Fabry disease has progressed

and been accelerated due to the defective Fabrazyme treatment as evidenced by the

occurrence, progression, and exacerbation of at least the following physical injuries,

symptoms, and diagnostic criteria: immunological sensitization to Fabrazyme, vascular

globotriaosylceramide deposition, end stage renal disease (stage V) requiring dialysis,

kidney transplant, complications of the first kidney transplant leading to dialysis and

currently requiring a second kidney transplant, heat intolerance; neuropathy, fatigue,

anhidrosis. Plaintiff also was injured by paying over $200,000 for medically worthless

Fabrazyme.

18.    Plaintiff Thomas Olszewski is an adult individual with Fabry who currently

resides in Grayling, MI. He was injected with defective Fabrazyme from 2009 to 2012.

In 2013 and 2015, he was again injected with defective Fabrazyme containing vesivirus.
                                                 8
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 9 of 62 PageID #: 9




Plaintiff’s clinical status has deteriorated as the Fabry disease has progressed and been

accelerated due to the defective Fabrazyme treatment as evidenced by the occurrence,

progression, and exacerbation of at least the following physical injuries, symptoms, and

diagnostic criteria: immunological sensitization to Fabrazyme, vascular

globotriaosylceramide deposition, chronic obstructive pulmonary disease, neuropathic

pain, acroparesthesias, and chronic debilitating fatigue. Plaintiff also was injured by

paying over $200,000 for medically worthless Fabrazyme.

19.    Plaintiff Darlene Cookingham is an adult individual who currently resides in Grayling,

MI and is the spouse of Thomas Olszewski.

20.    Plaintiff Tom Stanziano is an adult individual who currently resides in Oldsmar,

FL. Plaintiff was on treatment with FDA-approved doses of Fabrazyme prior to June

2009. He was injected with defective Fabrazyme from 2009 to 2012. In 2013 and 2015,

he was again injected with defective Fabrazyme containing vesivirus. Plaintiff’s clinical

status has deteriorated as the Fabry disease has progressed and been accelerated due to

the defective Fabrazyme treatment as evidenced by the occurrence, progression, and

exacerbation of at least the following physical injuries, symptoms, and diagnostic criteria:

immunological sensitization to Fabrazyme, vascular globotriaosylceramide deposition,

anaphylactic infusion reactions, acroparesthesias, hearing loss, depression, insomnia, and

progression of renal disease. Plaintiff also was injured by paying over $200,000 for

medically worthless Fabrazyme.

21.    Plaintiff Wendy Stanziano is an adult individual who currently resides in Oldsmar, FL

and is the spouse of Tom Stanziano.

22.    Plaintiff Eddie Viers is an adult individual who currently resides in Grundy, VA
                                                 9
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 10 of 62 PageID #: 10




 and was the spouse of Teresa Viers. Eddie Viers is the Administrator of the Estate of

 Teresa Viers, who was on treatment with FDA-approved doses of Fabrazyme prior to

 June 2009, and died due to the effects of defective Fabrazyme administered from 2009 to

 2012, and in 2013, and in 2015 as evidence by : immunological sensitization to

 Fabrazyme, vascular globotriaosylceramide deposition, recurrent febrile illness, chronic

 debilitating fatigue, exercise intolerance, heat intolerance, neuropathic pain, recurrent

 kidney infections, anaphylactic infusion reaction, increased hemoglobin count, increased

 creatinine, progression of kidney disease, proteinuria, and enlargement of the heart that

 all contributed to her death in September of 2019. Plaintiff also was injured by paying

 over $200,000 for medically worthless Fabrazyme.

 23.    Plaintiff William McNew is an adult individual who currently resides in Grundy, VA and

 is the surviving son of Teresa Viers.

 24.    Plaintiff Jeanne Wallace is an adult individual who currently resides in Richmond,

 VA and was the spouse of Joseph Wallace. Jeanne Wallace is the executor of the Estate

 of Joseph Wallace, who was on treatment with FDA-approved doses of Fabrazyme prior

 to June 2009 and died due to the effects of defective Fabrazyme administered from 2009

 to 2012 and in 2013 as evidence by: immunological sensitization to Fabrazyme:

 immunological sensitization to Fabrazyme, vascular globotriaosylceramide deposition,

 and acroparesthesias that all contributed to his death. Plaintiff’s estate was also injured

 by paying over $200,000 for medically worthless Fabrazyme.

 25.    Plaintiff James Wallace is an adult individual that resides in Nashville, TN and is a

 surviving son of Joseph Wallace.

 26.    Plaintiff Samuel Wallace is and adult individual who currently resides in Richmond, VA
                                                  10
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 11 of 62 PageID #: 11




 and is a surviving son of Joseph Wallace.

 27.    Defendant SANOFI is a French corporation manufacturing the drug “Fabrazyme,”

 with its U.S. headquarters located 55 Corporate Drive, Bridgewater, NJ 08807. SANOFI sells

 Fabrazyme through its wholly owned subsidiary GENZYME-SANOFI (GENZYME).

 GENZYME does regular business in Indiana and throughout the United States.



                                   JURISDICTION AND VENUE

 28.    Jurisdiction is conferred upon diversity jurisdiction and over the Classes (as

 hereinafter defined) pursuant to 28 U.S.C. §§ 1332(d) (2) and (6) of the Class Action

 Fairness Act of 2005, because one or more members of the Classes are citizens of a State

 different from one or more Defendants, and the aggregate amount in controversy exceeds

 five million dollars ($5,000,000), exclusive of interest and costs.

 29.    GENZYME-SANOFI is a subsidiary of SANOFI, French corporation with its

 U.S. headquarters in New Jersey.

 30.    Furthermore, Defendant Genzyme has sufficient contacts within the state of

 Indiana and have purposely availed themselves to conduct business within the state, as to

 permit the Southern District of Indiana to exercise personal jurisdiction.

 31.    Additional out-of-state Plaintiffs join the instant case under the Rule 20(a)(1)(A)

 and (B) of the Federal Rules of Civil Procedure, as all injuries arose from a fact

 common to all Plaintiffs and present a common question of law.




                                                  11
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 12 of 62 PageID #: 12




                               FACTUAL BACKGROUND

 32.    Fabry disease is a rare but lethal heritable genetic illness that occurs in approximately 1

 in 3000 births, and, without treatment, results in the premature death of Fabry patients from

 complications such as renal disease, cardiac disease, and disease of the central nervous system.

 33.    In Fabry Disease, the gene for an enzyme (alpha-galactosidase) required to metabolize

 a certain fat ( globotriaosylceramide termed “GL-3) is mutated or missing resulting in the

 buildup this GL-3 in cells, blood vessels, and organs that cause inflammation and ultimately

 leads to death, usually from strokes, kidney failure, and heart enlargement.

 34.    While no cure for Fabry disease is yet available, one of the greatest breakthroughs in

 scientific research on Fabry disease has been enzyme replacement therapy where a synthetic

 version of the enzyme, Fabrazyme (agalsidase beta), can be injected every two weeks to

 effectively treat Fabry patients.

 35.     Fabrazyme infusions temporarily compensate for the absent or mutated agalsidase

 enzyme by clearing GL-3 buildup from the system.

 36.    Fabrazyme does not reverse damage from Fabry disease but can mitigate the effects of

 GL-3 deposition.

 37.    Fabrazyme is rapidly metabolized so it must be administered every two weeks

 38.    Fabrazyme treatment generally costs over $600,000 per year per patient.

 39.    In April of 2003, the United States Food and Drug Administration (“FDA”) granted

 rapid orphan drug approval for GENZYME to exclusively market and sell Fabrazyme for

 treatment of Fabry patients throughout the United States.




                                                 12
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 13 of 62 PageID #: 13




                Vesivirus 2117 (Allston) (of the Calicivirus family) adulteration

 40.     Sometime prior to July 2009, GENZYME contaminated its bioreactors with vesivirus

 2117 (Allston), a genus of calicivirus.1 Qui Y., et al. “Identification and quantitation of

 Vesivirus 2117 particles in bioreactor fluids from infected Chinese hamster ovary cell cultures.”

 Biotechnol Bioeng. 2013 May;110(5):1342.

 41.     Vesiviruses are classified as a Category B biodefense pathogens by the National Institute

 of Allergy and Infectious Diseases.

 42.     Category B biodefense pathogens are the second highest priority for national security

 and public health, and the class includes ricin toxin, zika virus, and salmonella. See calicivirus

 at https://www.niaid.nih.gov/topics/biodefenserelated/biodefense/pages/cata.aspx. Category A

 more serious pathogens such as Ebola and anthrax while Category C pathogens include less

 serious pathogens such as influenza, hanta virus, and coronavirus (SARS).

 43.     No safe level of exposure to vesivirus or its viral fragments exists.

 44.     Vesivirus has not been approved or recommended for use to treat Fabry disease.

 45.     At least as early as July 2009, GENZYME contaminated “Fabrazyme” with vesivirus,

 that it termed vesivirus 2117 (Allston) for the manufacturing facility where it had been detected.

 46.     Instead of incinerating the vesivirus 2117 (Allston) infected Fabrazyme as required by

 the FDA or recalling the drug, GENZYME sold these particular contaminated lots to patients,

 including WILKINS.2

 47.     In order to sell the virus-contaminated drug to patients, Genzyme told Fabry patients that



 1
   Fabrazyme is produced in bioreactors which are similar to fermentation tanks. Genetically engineered Chines
 hamster ovary cells “CHO” cells secrete the human agalsidase enzyme into the cell growth medium.
 2
   As defined in Indiana Code § 16-42-3-3: Adulterated drug or device and Indiana Code § 16-42-3-4 Misbranded
 drug or device.
                                                      13
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 14 of 62 PageID #: 14




 vesivirus 2117 (Allston) was safe to be injected into human beings, which it internally knew was

 false and misleading.

 48.     Vesivirus contaminated Fabrazyme was sold without a warning that the drug was

 adulterated with a virus.

 49.     Virus contaminated injectable drugs are always unsafe for human use.3

 50.     GENZYME issued a letter in privity with WILKINS, and the other plaintiffs, to

 encourage her and other patients to be injected with vesivirus infected Fabrazyme as well as

 justify the six-figure costs of the vesivirus infected Fabrazyme vials.

 51.     Specifically, GENZYME Director of Medical Affairs, Daniel Gruskin, M.D., told

 WILKINS, and the other plaintiffs, in a 2009 letter that, “This virus, Vesivirus 2117, is not

 known to be harmful in humans, but impairs the viability of CHO [Chinese Hamster Ovary

 Cells] which are used to produce Cerezyme and Fabrazyme.”

 52.     GENZYME also stated publicly that “While the virus has the ability to taint the drugs,

 it is not considered harmful to humans.” See Ailworth and Weisman, Boston Globe, Virus shuts

 GENZYME           plant,      holds       up       drugs       for      8,000       June      17,       2009

 (http://www.boston.com/business/healthcare/articles/2009/06/17/genzyme_temporarily_halts_

 production_on_2_key_drugs/).

 53.     Researchers had previously demonstrated that vesivirus can cross species barriers to

 infect and kill human embryo cells over twenty years ago. See, Seal, et al., “Isolation of




 3
   It is scientifically well established that virus infected biologicals have absolutely no valid medical use.
 See HIV and the Blood Supply: An Analysis of Crisis Decision Making (discussing the issue of whether
 to give patients HIV-infected blood transfusions). https://www.ncbi.nlm.nih.gov/books/NBK232419/

                                                       14
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 15 of 62 PageID #: 15




 caliciviruses from skunks that are antigenically and genotypically related to San Miguel sea

 lion virus,” Virus Research 37:1-12 (July 1995).

 54.    Vesivirus was also known to be dangerous to humans because vesivirus establishes a

 persistent infection in primates and the virus easily crosses species barriers. Alvin Smith, et

 al., “Calicivirus Isolation and Persistence in a Pygmy Chimpanzee (Pan paniscus)” Science

 4605:79-81 (1983); Alvin Smith, et al. “Calicivirus Emergence from Ocean Reservoirs:

 Zoonotic and Interspecies Movements,” Emerging Infectious Diseases, 1:13, (1998).

 55.    Internally, Genzyme knew that acute vesivirus infections cause disease in humans with

 clinical observations of viremia, vesicular skin lesions, antigenicity, antibody seroconversion,

 B-cell stimulation, hepatitis, and spontaneous abortions. Alvin Smith, et al. “Vesivirus viremia

 and seroprevalence in humans.” J Med Virol. 78(5):693-701 (2006); Heetae, et al “Elevated

 post-transfusion serum transaminase values associated with a highly significant trend for

 increasing prevalence of anti-Vesivirus antibody in Korean patients,” J Med Virol, 84(12):

 1943–1952 (Dec. 2012).

 56.    Genzyme interviewed Dr. Alvin Smith, a leading expert on vesiviruses cited supra, for

 a job in assisting remediation efforts in 2009.

 57.    Dr. Smith pointed out to Genzyme that the adulterated Fabrazyme would likely harm

 humans and delineated the symptoms that Genzyme should monitor for Fabry patients that were

 injected with vesivirus contaminated Fabrazyme.

 58.    Genzyme decided not to hire Dr. Smith and decided not to monitor any of the Fabry

 patients for symptoms of vesivirus infection or change the warning labels.

 59.    In May 2010, the FDA and Department of Justice obtained a consent decree against

 Genzyme, which included a $175 million dollar fine and oversight of the manufacture of
                                                   15
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 16 of 62 PageID #: 16




 Fabrazyme for at least seven years.

 60.    In 2011, researchers confirmed that “Agents [such as the calicivirus, vesivirus 2117],

 that were not believed to be of concern for cattle or swine may cross species barriers. Concern

 also exists for agents that are not obviously productively infectious for humans or for human

 cells in vitro, because they may have the potential to become latent and may be oncogenic

 [cancer-causing] in non-host species." Marcus-Sekura, et al. “Evaluation of the Human Host

 Range of Bovine and Porcine Viruses that may Contaminate Bovine Serum and Porcine Trypsin

 Used in the Manufacture of Biological Products,” Biologicals. 6:359-69, FN3 (2011); Id. at

 p.368, para. 4.7 (emphasis added).

 61.    According to a former Genzyme scientist conducting purity testing in the new

 Framingham plant, vesivirus contamination was again detected by polymerase chain reaction

 (PCR) tests on at least three occasions in 2013 and at least once in 2015, as had initially occurred

 in the former Genzyme Allston plant in 2008 and 2009, and the Geel plant.

 62.    All of the viral strains are closely related genetically and were derived from the same

 progenitor virus.

 63.    When senior management at the Framingham plant was informed about each new

 positive contamination report, the management dismissed the vesivirus PCR contamination

 tests as “false positives.”

 64.    However, GENZYME’S standard operating procedure after obtaining a positive PCR test

 was supposed to be A) further checking for viral particles using electron microscopy, B)

 attempting to culture and sequence the genome of the potential viral contamination, C) notifying

 compliance officers and legal counsel, and D) notifying the FDA. See, for example, Qui Y., et

 al. “Identification and quantitation of Vesivirus 2117 particles in bioreactor fluids from infected
                                                  16
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 17 of 62 PageID #: 17




 Chinese hamster ovary cell cultures.” Biotechnol Bioeng. 2013 May;110(5):1342.

 65.    None of the internal standard safety procedures were followed by GENZYME. Its

 scientists’ concerns were ignored. Its compliance and legal advisors were bypassed. The FDA

 and Department of Justice were not informed of the Framingham test results despite the ongoing

 oversight from the 2010 consent decree.

 66.    The 2013 and 2015 vesivirus contaminated Fabrazyme was distributed to all U.S. Fabry

 patients without their knowledge or warnings.

 67.    GENZYME intentionally sold vesivirus contaminated Fabrazyme in 2013 and 2015 to

 WILKINS, and the other surviving plaintiffs, with which they again were injected and injured.

 68.    Genzyme is (and remains) under a legal duty to report these positive test results to the

 FDA and is also under a duty to conduct additional post-surveillance investigations under the

 supervision of the FDA.

 69.    In September of 2016, GENZYME published its own research disclosing at least one

 additional danger of vesivirus 2117 (Allston)—the vesivirus attaches to human cells for at least

 two weeks. Plavsic, et al., Caliciviridae and vesivirus 2117. BioProcess. J. 2011:9, 6.

 70.    Virus protein attachment in itself activates cell defense mechanisms that are dangerous

 including inflammatory responses and cell death. Mogensen, et al., “Molecular pathways in

 virus-induced cytokine production.” Microbiol Mol Biol Rev. 2001;65(1):131–150. Available at

 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC99022/.         See also Peñaflor-Téllez et al.,

 Immune Response Modulation by Caliciviruses. Front Immunol. 2019:10, 2334. Available at

 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6779827/.

 71.    Viral inactivation/filtration procedures used on contaminated Fabrazyme still rendered it

 unsafe for human use because inactivation does not remove the small molecular weight viral
                                                 17
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 18 of 62 PageID #: 18




 proteins; therefore, the drug still contains decomposed and filthy substances manufactured in

 such a manner that drug “may have been contaminated with filth or made injurious to health.”

 Indiana Code 16-42-3-3.

 72.       In human vesivirus infection, at least one target cell surface molecule has been identified

 as a binding ligand: human Junctional Adhesion Molecule-1 (JAM-1). Sosnovtsev SV, et al.

 “Identification of Human Junctional Adhesion Molecule 1 as a Functional Receptor for the

 Hom-1 Calicivirus on Human Cells,” M. Bio. 2017; 8 (1): 1-17.

 73.       JAM-1 molecule, also known as JAM-A, is expressed in adult bone marrow, embryonic

 cells and fetal liver cells. Sugano, Y., et al., “Junctional adhesion molecule-A, JAM-A, is a

 novel cell-surface marker for long-term repopulating hematopoietic stem cells,” Blood, 2008;

 111 (3): 1167-1172. Mere binding of human JAM-1 to cells activates immunological

 inflammation.

 74.       The vesivirus family of viruses is particularly dangerous to females.

 75.       In pigs, vesivirus infections (known as vesicular exanthema of swine virus “VESV”)

 can occur with concurrent diarrhea, as well as abortion, stillbirth, cessation of milk production,

 mortality in the infant pigs and weakness or death in growing pigs. In sea mammals, vesivirus

 is associated with abortion, premature births, encephalitis, and pneumonitis. Knowles, N.J. et

 al. “Vesicular Exanthema of Swine Virus,” p. 138, Chapter 16, Molecular Detection of Animal

 Viral Pathogens, ed. Liu, (CRC Press, 2016). In humans, vesivirus “caused systemic infections

 illness including vesicular lesions on all four extremities.” Id.

 76.       Vesivirus 2117 (Allston, Geel, and Framingham) were all grown (albeit unintentionally)

 exclusively in ovarian cells, thereby creating a viral tropism or preference for infecting ovarian

 tissue.
                                                    18
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 19 of 62 PageID #: 19




 77.    Epidemiologically, the incidences of pre-eclampsia, pre-term birth, and other birth

 complications are increasing in the FDA adverse event reporting database (AERS) for

 Fabrazyme patients who were exposed in 2009, 2013, and 2015 to batches of vesivirus

 contaminated Fabrazyme.

 78.    The incidence of hematological cancer in Fabrazyme patients who were exposed in

 2009, 2013, and 2015 to batches of vesivirus contaminated Fabrazyme is also increasing

 according to the database.

 79.    The incidences of dissecting folliculitis of the scalp and non-allergic skin blistering have

 similarly increased after the contaminations.

 80.    GENZYME has the expertise, specialized reagents, ability and duty to test and monitor

 patients for both infection to vesivirus using PCR and exposure by enzyme-linked

 immunosorbent assay (ELISA). Qui Y., et al. “Identification and quantitation of Vesivirus 2117

 particles in bioreactor fluids from infected Chinese hamster ovary cell cultures.” Biotechnol

 Bioeng. 2013 May;110(5):1342.

 81.    GENYZME already tests its customer’s blood for DNA positive for Fabry disease by

 PCR, GL-3 buildup by ELISA over time, and anti-Fabrazyme antibodies by ELISA over time.

 82.    GENZYME states in its FDA warning label that it undertakes a special duty to women

 in particular to monitor the effects of Fabrazyme on their reproductive health and safety.4




 4
  Fabrazyme FDA label, Exhibit A: 17. PATIENT COUNSELING INFORMATION Patients
 should be informed that a Registry has been established in order to better understand the
 variability and progression of Fabry disease in the population as a whole and in women [see
 Use in Specific Populations (8.6)], and to monitor and evaluate long-term treatment effects of
 Fabrazyme. Emphasis added.

                                                 19
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 20 of 62 PageID #: 20




 83.    GENZYME should test and monitor all of the patients who were exposed to vesivirus,

 including the named plaintiffs as it already does for GL-3 and anti-Fabrazyme antibodies.

                                 Improperly Dosed Fabrazyme

 84.    In 2009, only limited manufactured stocks of the adulterated Fabrazyme were left of the

 vesivirus contaminated Fabrazyme, so GENZYME recommended a new and untested method

 of treating Fabrazyme patients with what Genzyme called “low dose” Fabrazyme.

 85.    “Low dosing” Fabrazyme consisted of selling U.S. patients only one-half to one-third

 or less of the prescribed, FDA approved dosage.

 86.    The FDA only approved Fabrazyme to be given at 1mg/kg administered every two

 weeks as described on the label and prescribed by physicians. See FDA label Exhibit A

 incorporated by reference herein.

 87.    Genzyme “low-dosed” U.S. Fabry patients from July 2009 until early 2012, despite

 being prescribed a normal dose for unadulterated Fabrazyme.

 88.    Sometimes, GENZYME “low-dosed” patients by providing a two-week supply that was

 to be administered over one month.

 89.    More often, patient’s treatment interval would be a two-week dose to be administered

 over three months, and in one instance over six-months.

 90.    Changing the dose frequency of Fabrazyme caused yet more injuries to Fabry patients

 than if they had been given nothing at all.

 91.    The drug regulatory body for Europe, the European Medicines Agency, was monitoring

 “low-dosing” for Europeans when Genzyme tried “low dosing.”

 92.    After three months, adverse event reports in Europe showed that “low dosing” was

 increasing the incidence of Fabry-related injuries and accelerating the disease process in
                                               20
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 21 of 62 PageID #: 21




 European Fabry patients.

 93.     Europe banned “low-dosing” entirely and required GENZYME to change the label to

 warn patient of the possible side effects of accelerating the Fabry-disease process. See

 Fabrazyme (Europe) post marketing warning label Annex 1 page 8, Exhibit B, and EMA post

 marketing surveillance report Exhibit C incorporated by reference herein.5

 94.     GENZYME did not, and still has not, changed the label in the U.S. to reflect the

 clinically observed dangers of “low dosing.”

 95.     GENZYME has never studied the short term or long-term effects of “low dosing” on

 American Fabry patients.

 96.     GENZYME’s instructions to “low dose” violated a fundamental scientific foundation

 of drug safety in modern molecular pharmacology and medical posology.

 97.     Chemically, Fabrazyme is a protein. Proteins can inherently induce anaphylaxis but are

 more likely to induce this reaction at low doses—termed “sensitization.”

 98.      “Low dosing” a protein like Fabrazyme, increases the likelihood that Fabrazyme will

 induce an immune response against Fabrazyme itself because the immune system is more likely

 to interpret low-dose protein as pathogenic and become hypersensitive to subsequent injections.

 99.     Concomitantly, “low dosing” decreases the effectiveness of the drug because lower

 doses do not effectively clear the GL-3 from a Fabry patients’ system—and, independently, the

 Fabry disease process itself is accelerated as observed by the European Medicines Agency.




 5
   EMA label p. 8. In the postmarketing setting, experience was gained in patients who initiated treatment at a
 dose of 1 mg/kg every 2 weeks and subsequently received a reduced dose for an extended period. In some of
 these patients, an increase of some of the following symptoms was spontaneously reported: pain,
 paraesthesia and diarrhoea, as well as cardiac, central nervous system and renal manifestations. These
 reported symptoms resemble the natural course of Fabry disease.
                                                        21
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 22 of 62 PageID #: 22




 100.      As a result of “low-dosing”, Genzyme had eliminated the therapeutic window for

 treating Fabry disease with Fabrazyme (lacking therapeutic effect while enhancing the

 likelihood of known side-effects)—notwithstanding the fact that the Fabrazyme was adulterated

 with vesivirus and glass, rubber and steel particles as well.

 101.      GENZYME intentionally avoided warning patients that the therapeutic window for

 “low dose” Fabrazyme was effectively non-existent and the risk of sensitization was increased.

 102.      GENZYME never changed the label in the U.S. like it did in Europe, despite the greater

 length of time Americans were “low-dosed” and the far greater diminution of the dose than

 even those experienced by European (20% or less than the recommended dosages for

 Americans).

 103.      GENZYME, therefore, foresaw all of the detrimental effects of “low doses” on

 Americans.

 104.      GENZYME could and should have mitigated the effects of the virus-contaminated,

 particulate contaminated, “low dose” Fabrazyme under Indiana law by providing “adequate

 directions for use; and adequate warnings… against unsafe dosage or methods or duration of

 administration or application in the manner and form that is necessary for the protection of

 users.” Emphasis added. Indiana Code 16-42-3-4 (6)(b).

 105.      As a result of Genzyme’s defective “low dosing” over the span of more than two years,

 WILKINS lost 80% of her hearing--far faster than would have occurred if she had not treated

 at all.

 106.      As a result of Genzyme’s defective “low dosing” over the span of more than two

 years, WILKINS experienced accelerated cardiac swelling and heart arrhythmia.

 107.      As a result of Genzyme’s defective “low dosing” over the span of more than two years,
                                                 22
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 23 of 62 PageID #: 23




 WILKINS experienced multiple trans-ischemic attacks (i.e., ministrokes) which she never had

 prior to “low-dosing,” resulting in rapid, significant, and permanent loss of cognitive function

 including loss of short-term and long-term memory.

 108.   As a result of Genzyme’s defective “low dosing” over the span of more than two years,

 WILKINS had unusually rapid progression of kidney disease from class I to class III in less

 than two years until “low-dosing” ended.

 109.   By    following    GENZYME’s          defective   “low-dosing”   instructions,   WILKINS

 experienced accelerated progression of kidney disease from class I to class III in less than two

 years and her kidney started shrinking which had never occurred until low-dosing.

 110.   By following GENZYME’s defective “low-dosing” instructions, WILKINS will likely

 require a kidney transplant in the future.

 111.   As a result of Genzyme’s defective “low dosing” over the span over the span of more

 than two years, WILKINS had severe neuropathic paresthesia (burning in hands and feet) that

 she had never experienced even before she went on Fabrazyme treatment.

 112.    As a result of Genzyme’s defective “low dosing” over the span over the span of more

 than two years, WILKINS’ immune system was sensitized to Fabrazyme resulting in severe

 anaphylactic reactions (antibody mediated shock) when normal dosing resumed—a condition

 she did not have when being treated with Fabrazyme prior to 2009.

 113.   After being sensitized by “low-dose” over the span over the span of more than two years,

 WILKINS required admission to a hospital intensive care unit for infusion and steroid treatment

 because every time she was infused with full-dose Fabrazyme (twice a month), her throat

 swelled shut cutting off her ability to breath, thereby requiring 24 to 48 hours of constant

 medical monitoring.
                                                   23
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 24 of 62 PageID #: 24




 114.   Prior to “low-dosing,” WILKINS was able to tolerate Fabrazyme and could receive

 home infusions without medical monitoring or use of steroid pre-medications.




 Combined Injuries from Improperly Dosed Fabrazyme containing Vesivirus, and Glass,

                                 Rubber, and Steel Particles

 115.   Fabry disease itself is an inflammatory process that causes damage to the vascular

 system.

 116.   Mechanistically, GENZYME would have expected that the underlying Fabry disease

 process would be accelerated by any one of the defects to the drug (pro-inflammatory vesivirus

 and its fragments and pro-inflammatory, glass, rubber, and steel particles and pro-inflammatory

 “low dosing.”)

 117.   Epidemiologically, GENZYME actually did observe that the Fabry disease accelerated

 process in European patients, which led to the ban of “low dosing” in Europe.

 118.   As to the U.S. label on Fabrazyme, nothing was changed despite it having inadequate

 warnings because Fabry patients have the pathological condition where the drug's use may be

 dangerous to health and at an unsafe dosage with regard to the methods and duration of

 administration or application in the manner and form that is necessary for the protection of

 Fabry patients.

 119.   As a result of being subjected to multiple inflammatory insults acting in concert, all

 surviving plaintiffs including WIKINS now has a worse clinical outcome than if they had been

 given no drug at all because of the merger of the inflammatory disease process created by the

 triply-inflammatory adulterated Fabrazyme cocktail.
                                               24
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 25 of 62 PageID #: 25




 120.    The severity of the Fabry symptoms become worse than pretreatment levels, including

 WILKINS’ inflammatory processes.

 121.    All of the surviving plaintiffs’ life expectancy has been significantly shortened by being

 administered the inflammatory Fabrazyme cocktail from 2009-2015 as compared to having

 Fabry disease itself.


        CLASS ALLEGATIONS AT LEAST AS TO PAYMENTS FOR DEFECTIVE

                                       FABRAZYME

 122.    The preceding paragraphs are incorporated by reference as though set forth here

 in their entirely as is are all prior facts and claims averred in Adamo et al. v. Genzyme

 Corp., No. 13-11336 (D. Mass) and Hochendoner et al. v. Genzyme Corp., No. 11-

 10739 (D. Mass).

 123.    At least for payment for defective Fabrazyme and the required medical

 monitoring, Plaintiffs are bringing this action on behalf of themselves and all others

 similarly situated, which includes any and all individuals residing in the United States

 who have been diagnosed with Fabry disease, and their spouses (“Classes”).

 124.    At least for payment for defective Fabrazyme and the required medical

 monitoring, the proposed Classes are so numerous that joinder of all members of the

 Classes is impractical and the administration of the claims as set forth herein on behalf

 of the Classes is more efficient and will benefit the parties and the Court.

 125.    At least for payment for defective Fabrazyme and the required medical

 monitoring, the questions of law and fact common to the Classes predominate over the

 questions affecting only individual members of the Classes.

                                                 25
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 26 of 62 PageID #: 26




 126.    At least for payment for defective Fabrazyme and the required medical

 monitoring, Plaintiffs’ claims as set forth herein are typical of the claims of the Classes,

 as they have all suffered a similar harm as a result of the Defendants’ actions and

 omissions.

 127.    At least for payment for defective Fabrazyme and the required medical

 monitoring, Plaintiffs will fairly and adequately represent and protect the interests of

 the members of the Classes because their interests do not conflict with the interests of

 the individual members of the Classes. Plaintiffs have retained competent and

 experienced counsel to represent themselves and the members of the Classes.

 128.    At least for payment for defective Fabrazyme and the required medical

 monitoring, adjudication of the re-payment claims set forth herein as a class action is

 superior to individual litigation of the claims, which would be impractical, expensive,

 and unduly burdensome to the Court.



                                              COUNTS

                       COUNT I: NEGLIGENCE
      JAMES BISHOP; AMBER BRITTON; TONI CORDOVA; JOHN CORTINA;
 GEORGE DEMKO; MARY HELTON; DONOVAN HELTON; PLAINTIFF D.J.;
 SYDNEY JOHNSON; DAMON      LAFORCE; MASULA; JAMES MATTHEWS;
 THOMAS    OLSZEWSKI; THOMAS      STANZIANO; TRINA     WILKINS;
 INDIVIDUALLY AND ON BEHALF OF ALL OTHERS SIMILARLY SITUATED v.
 SANOFI CORPORATION

 129.    The preceding paragraphs are incorporated by reference as though set forth here in their

 entirely.

 130.    The injuries sustained by Plaintiffs were due to and were the direct and proximate

 result of the negligence, carelessness, and recklessness of Defendant Genzyme generally,
                                                 26
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 27 of 62 PageID #: 27




 and under the following particulars:

             a. in that Defendant failed to take reasonable steps to avoid and prevent viral
                  contamination in the Genzyme Allston and Framingham, MA plant;
             b. in that Defendant failed to take reasonable steps to maintain inventories and capital
                  sufficient to mitigate foreseeable manufacturing shortages;
             c. in that Defendant failed to take reasonable steps to avoid and prevent contamination
                  of Fabrazyme vials with particulate steel, glass, and rubber;
             d. in that the Defendant unilaterally devised, implemented, and approved with
                  knowledge and consent the Genzyme Rationing Plan, and otherwise reduced or
                  consented to reducing the dose of Fabrazyme or denied it entirely for treatment of
                  Fabry patients;
             e. in that Defendant marketed and sold Fabrazyme vials contaminated with
                  dangerous infectious and immunogenic virus, glass, rubber and steel particles
                  United States with actual and constructive knowledge that the drug is too harmful
                  to be used by anyone;
             f. in that the Defendant hid the danger of vesivirus infected Fabrazyme;
             g. in that the Defendant instructed and through knowledge and consent reduced the
                  dose of Fabrazyme to dangerous, sub-efficacious and unapproved levels to
                  Americans based invidiously and irrationally discriminatory bases.
             h. in that the Defendant barred physicians from administering the prescribed and
                  lawful recommended dose of Fabrazyme in accordance with the indications of the
                  product insert and substituting an illegal, “low dose”, untested, adulterated and
                  contaminated product that is of no known therapeutic benefit, nor as an approved
                  equivalent for substitution of effective and pure prescription Fabrazyme;
             i. in affirmatively representing that the drug given at full dosage would be sold to
                  citizens at various dates, but breached such promises repeatedly since June 2009;
             j. in that the Defendant failed to test or require the testing of the effects of reducing
                  the dosage of Fabrazyme to unapproved levels to treat Fabry disease or report such
                  effects;
             k. in that the Defendant failed to provide adequate warnings, cautions, and
                  directions concerning the dangers and limitations of the “low dose” of Fabrazyme
                  that they observed or foresaw and expressly and impliedly misrepresenting that
                  injection with vesivirus-containing Fabrazyme is harmless, non-immunogenic,
                  without impact on the efficacious treatment of Fabry disease with Fabrazyme,
                  even though no medical testing had ever been undertaken to establish the objective
                  truth of such material medical claims and further concealing previously published
                  medical literature rendering such statements regarding medical safety of vesivirus
                  injection as false;
             l. in negligently marketing Fabrazyme known to be untested, contaminated,
                  adulterated, ineffective and “low dose” for treatment of Fabry disease; and
             m. in that the Defendant failed to provide or require proper and adequate reserves of
                  unadulterated Fabrazyme in order to prevent or mitigate manufacturing errors;
             n. in that the Defendant failed to provide or license a second source of manufacture
                  for Fabrazyme in order to prevent or mitigate life-threatening supply chain
                                                  27
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 28 of 62 PageID #: 28




                    disruptions;
                o. in otherwise failing to exercise the care and caution that a reasonable, careful, and
                    prudent entity would have or should have exercised under the circumstances; and
                p. In that Defendant violated the following statutes, giving rise to negligence per se:
                          i. The Food, Drug, and Cosmetics Act 21 U.S.C. §351(a-d) regarding
                    adulterated products;
                          ii. 21 USC §352(f) regarding adequate warning and labeling;
                          iii. 21 U.S.C. §355(j) regarding the statutory approval process for
                    testing of previously unapproved doses;
                          iv. 21 U.S.C. §356a(a) regarding testing required for substantial
                    manufacturing changes; and
                          v. The individual state statutes protecting Plaintiffs from adulterated or
                    misbranded drugs in that the dosages being shipped were not in
                    compliance (or even intended to be in compliance) with FDA approval or
                    labeling at the time the drug left the control of the manufacturer or seller6;

  131.    As a direct and proximate result of Defendant’s willful and wanton conduct, as set forth

  above, and reckless indifference to Plaintiffs’ health and interests, Plaintiffs have sustained, or

  are at imminent risk of sustaining, the following serious injuries consistent with deterioration of

  disease, some or all which may be of a permanent nature:

                   a.        renal injury;
                   b.        cardiac injury;
                   c.        neurological injury;
                   d.        peripheral pain;
                   e.        chronic abdominal pain and diarrhea;
                   f.        impairment of vision;
                   g.        impairment of hearing;
                   h.        increased severity and likelihood of infusion reactions,
                   i.        vesivirus infection, hepatitis, inoculation, seroconversion, and
                              sensitization, and
                   j.        premature death and other serious and permanent injuries.




          6
              KY (K.R.S. chapter 217 et seq.); MA (M.G.L. 94 §186 et seq.); MI (MI Comp L § 289.2107 et seq.);

  NC (G.S. § 14-34.4 et seq.); NV (N.R.S. § 585.010 et seq.); and VA (Va. Code § 54.1-3461 et seq.).


                                                       28
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 29 of 62 PageID #: 29




 132.    As a direct and proximate result of the aforesaid injuries, Plaintiffs have been damaged

 as follows:

               a.    Plaintiffs have been and will be required to expend large sums of money for
                    medical and surgical attention, medical and surgical supplies, medical and
                    surgical appliances, and medicines;
               b.   Plaintiffs have suffered and will continue to suffer great pain, suffering,
                    inconvenience, impairment of bodily function, and mental anguish;
               c.   Plaintiffs have been and will be deprived of earnings and earning capacity;
               d.   Plaintiffs have suffered loss of enjoyment of life;
               e.   Plaintiffs have died or suffered a reduced life expectancy;
               f.   Plaintiffs’ general health, strength, and vitality have been impaired;
               g.   Plaintiffs and their subrogators have expended large sums of money for a
                    contaminated, adulterated, dangerous, and worthless medical treatment of Fabry
                    disease.

     WHEREFORE, Plaintiffs named in Count I demand judgment against Defendant,

 Genzyme-Sanofi corporation in an amount in excess of $75,000.00, together with costs of suit

 and punitive damages as applicable. JURY TRIAL DEMANDED.



                                   COUNT II: NEGLIGENCE per se

      JAMES BISHOP; AMBER BRITTON; TONI CORDOVA; JOHN CORTINA;
 GEORGE DEMKO; MARY HELTON; DONOVAN HELTON; PLAINTIFF D.J.;
 SYDNEY JOHNSON; DAMON      LAFORCE; MASULA; JAMES MATTHEWS;
 THOMAS OLSZEWSKI; THOMAS STANZIANO;          TRINA    WILKINS;
 INDIVIDUALLY AND ON BEHALF OF ALL OTHERS SIMILARLY SITUATED v.
 SANOFI CORPORATION


 133.    The preceding paragraphs are incorporated by reference as though set forth here in their

 entirely.

 134.    By virtue of the negligence per se including substitution of a contaminated,

 adulterated, “low dose”, untested, mislabeled product in lieu of the medically prescribed,

 FDA-approved, pure and non-”low dose” Fabrazyme, Defendant is liable for the severe

                                                  29
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 30 of 62 PageID #: 30




 injuries and conditions of named Plaintiffs

 135.   As a direct and proximate result of the aforesaid injuries, named Plaintiffs and all

 others similarly situated have suffered damages as set forth herein in Count III.

        WHEREFORE, names Plaintiffs, individually and on behalf of all others similarly

 situated, demand judgment against Defendant Sanofi Corporation in an amount in excess of

 $75,000.00, together with costs of suit.


                     COUNT III: STRICT LIABILITY
      JAMES BISHOP; AMBER BRITTON; TONI CORDOVA; JOHN CORTINA;
 GEORGE DEMKO; MARY HELTON; DONOVAN HELTON; PLAINTIFF D.J.;
 SYDNEY JOHNSON; DAMON       LAFORCE; MASULA; JAMES MATTHEWS;
 THOMAS    OLSZEWSKI; THOMAS       STANZIANO; TRINA    WILKINS;
 INDIVIDUALLY AND ON BEHALF OF ALL OTHERS SIMILARLY SITUATED v.
 SANOFI CORPORATION

 136.   The preceding paragraphs are incorporated by reference as though set forth here in their

 entirely.287.   Defendant Genzyme is strictly liable to Plaintiffs as follows:

             a. for failure to adequately and safely label the “low dose” of Fabrazyme;
             b. for selling and licensing the use of Fabrazyme at a defective dose;
             c. for selling Fabrazyme in a defective dosage and condition being adulterated
                with vesivirus pathogen, glass, rubber, and steel particles;
             d. for selling and licensing the use of Fabrazyme at a “low dose” when the dose is
                untested and unreasonably dangerous for its intended use;
             e. for failure to give adequate and complete warnings of the known or knowable
                dangers involved in the use Fabrazyme at a “low dose”; and
             f. for causing patients to be injected with vesisivirus-containing Fabrazyme without
                prior testing or obtaining informed consent or disclosure of infection, risk virus
                association hepatitis, immunogenicity and risk of seroconversion and sensitization
                post-inoculation as well as concealing these medical facts found in prior medical
                literature.

        By virtue of the strict liability of Defendant, Defendant is liable for the severe injuries

 and conditions, as set forth herein for named plaintiffs, individually and on behalf of all

 others similarly situated as set forth herein in Count III.

                                                  30
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 31 of 62 PageID #: 31




 137.    As a direct and proximate result of the aforesaid injuries, the named plaintiffs,

 individually and on behalf of all others similarly situated have suffered damages as set forth

 herein in Count III.

        WHEREFORE, the named Plaintiffs, individually and on behalf of all others similarly

 situated demand judgment against Defendant, JURY TRIAL DEMANDED.

                    COUNT IV: BREACH OF WARRANTY
             JAMES BISHOP; AMBER BRITTON; TONI      CORDOVA;
         JOHN CORTINA; GEORGE DEMKO; MARY HELTON; DONOVAN
         HELTON; PLAINTIFF D.J.;    SYDNEY JOHNSON; DAMON
         LAFORCE; MASULA; JAMES MATTHEWS; THOMAS OLSZEWSKI;
         THOMAS STANZIANO; TRINA WILKINS; INDIVIDUALLY AND ON
         BEHALF OF ALL OTHERS SIMILARLY SITUATED v. SANOFI
         CORPORATION


 138.     The preceding paragraphs are incorporated by reference as though set forth here in

 their entirely.

 139.    All of the resultant losses, damages and injuries sustained by Plaintiffs resulted directly

 and proximately from Defendant Genzyme’s breach of express and implied warranties of

 merchantability or fitness for the use of Fabrazyme, in the following particulars:

                   a. Defendant expressly warranted in the Fabrazyme product
                   insert     that Fabrazyme reduces globotriaosylceramide deposition in
                   capillary endothelium of the kidney and certain other cell types, despite
                   never having tested whether the product and inconsistent dosing reduces
                   such deposition and having observed the contrary for the “low d s;
                   b. Defendant expressly warranted in the Fabrazyme product
                   insert that Fabrazyme is indicated for use to treat Fabry disease, despite
                   never having obtained FDA approval for using “low dose” for such an
                   indication;
                   c. the Defendant failed to adequately, properly, and timely test the
                   “low dose” prior to use;
                   d. Fabrazyme, given at “low dose” and being adulterated with glass,
                   steel, and rubber particles, is not fit for the ordinary purpose for which
                   it is customarily or foreseeably used;
                   e. the Defendant knew or should have known that the adulterated drug
                                                  31
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 32 of 62 PageID #: 32




                and “low dose” of Fabrazyme is dangerous and likely to cause damage to
                users;
                f. Fabrazyme, given at “low dose” and being adulterated, was not of
                merchantable quality and was not in conformity, insofar as safety is
                concerned, with products used in a normal course of business as well as
                statutory mandates;
                g. the Defendant knew or should have known that in order to make
                Fabrazyme effective for its intended use, they should have provided the
                drug at the recommended dose;
                h. the Defendant knew or should have known, that due to the inherently
                dangerous nature of the design of the dosing schedule as well as the drug
                adulteration, they should have provided warnings on the product to protect
                users;
                i. the Defendant did not keep abreast of the state of the art in the science
                and knew of adverse events involving “low dose” and failed to warn users;
                j. the Defendant did not disclose to the users of the “low dose” of
                Fabrazyme that the dosing was defectively and unreasonably designed,
                thereby making the product dangerous to use;
                k. the Defendant included an incorrect and unapproved product insert
                because Defendant do not allow physicians to treat patients with the
                recommended dose for which the insert was intended;
                l. the Defendant knew or should have known that users were relying
                upon the expertise o f the Defendant in designing, fabricating,
                manufacture, testing, labeling as well as supplying Fabrazyme;
                m. in affirmatively representing that the drug given at full dosage would
                be sold to citizens at various dates, but breached such promises repeatedly
                since June 2009;
                n. in expressly and impliedly warranting that a “low dose” o f
                Fabrazyme was approved for use by the FDA and efficacious for use in
                the treatment of Fabry disease; and
                o. in expressly and impliedly misrepresenting that a “low dose” o f
                Fabrazyme was approved for by the FDA and efficacious for use in the
                treatment of Fabry disease.
                p. in expressly and impliedly misrepresenting that a “low dose” o f
                Fabrazyme was approved for by the FDA and efficacious for use in the
                treatment of Fabry disease.
               q. i n expressly and impliedly misrepresenting that injection with vesivirus-
               containing Fabrazyme is harmless, non-immunogenic, without impact on the
               efficacious treatment of Fabry disease with Fabrazyme, even though no medical
               testing had ever been undertaken to establish the objective truth of such material
               medical claims and further concealing previously published medical literature
               rendering such statements regarding medical safety of vesivirus injection as false;


 140.   By virtue of the of the breach of these expressed or implied warranties of Defendant,
                                                32
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 33 of 62 PageID #: 33




 Defendant is liable for the severe injuries and conditions to the named plaintiffs individually

 and on behalf of all others similarly situated as set forth herein in Count IV.

 141.    As a direct and proximate cause, the named plaintiffs, and others similarly situated

 suffered severe injuries and conditions as set forth herein in Count IV.

         WHEREFORE, the named plaintiffs, and all others similarly situated suffered severe

 injuries and conditions as set forth herein in Count III, demand judgment against Defendant

 Genzyme-Sanofi corporation in an amount in excess of $75,000.00, together with costs of suit.

 JURY TRIAL DEMANDED.



              COUNT V: FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES
                         ACT VIOLATION (F.S. § 501.201 et seq.)
             TOM STANZIANO, INDIVIDUALLY AND ON BEHALF OF ALL OTHERS
                    SIMILARLY SITUATED v. SANOFI CORPORATION

 142.    The preceding paragraphs are incorporated by reference as though set forth here in their

 entirely.

 143.    All of the resultant losses, damages and injuries sustained by Plaintiff resulted directly and

 proximately from Defendant Genzyme’s deceptive acts or practices regarding the sale and use of

 the drug, Fabrazyme, generally, and in the following particulars:

               a. in intentionally failing to inform the Plaintiffs that the dosage given
                   was unapproved and unauthorized and the possible consequences of such
                   unapproved and unauthorized use, despite having warned European
                   patients of such dangers and recommended full dose treatment;
               b. in affirmatively representing that the drug given at “low dose” and further
                   contaminated with virus, glass, rubber and steel particles will successfully
                   treat Fabry disease and Fabry disease patients will benefit from use of a
                   “low d ;
               c. in willfully placing a misleading and incorrect label with the product
                   since Genzyme substantively banned all patients in the U.S. from receiving
                   the FDA approved dosage of 1mg/kg every two weeks as detailed in the
                   label;
                                                    33
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 34 of 62 PageID #: 34




             d. in affirmatively representing that the drug given at full dosage every two
                 weeks would be sold to Florida citizens at various dates, but breached such
                 promises repeatedly since June 2009;
             e. in barring Florida physicians from administering the prescribed and lawful
                 recommended dose of Fabrazyme and barring Florida Fabry patients from
                 receiving an FDA approved dose as mandated by the FDA and in
                 accordance with the indications of the product insert;
             f. in expressly or impliedly misrepresenting that the “low dose” and further
                 that the adulterated Fabrazyme was provided in accordance with statutory
                 mandates and safe and efficacious for use in treating Fabry disease
                 despite having overwhelming knowledge to the contrary; and
             g. in expressly and impliedly misrepresenting that injection with vesivirus-
                 containing Fabrazyme is harmless, non-immunogenic, without impact on
                 the efficacious treatment of Fabry disease with Fabrazyme, even though
                 no medical testing had ever been undertaken to establish the objective truth
                 of such material medical claims and further concealing previously
                 published medical literature rendering such statements as to medical safety
                 of vesivirus injection as false.


 144.   By the use of deceptive trade practices, Defendant is liable for the severe injuries and

 conditions of Plaintiff Tom Stanziano individually and on behalf of all others similarly

 situated, as set forth herein in Count V.

 145.   As a direct and proximate result of the aforesaid injuries, Tom Stanziano and others

 similarly situated have suffered damages as set forth herein in Count V.

        WHEREFORE, Plaintiff Tom Stanziano demands judgment individually and on behalf

 of all others similarly situated, against Defendant Genzyme-Sanofi corporation in an amount

 in excess of $75,000.00, together with costs of suit. JURY TRIAL DEMANDED.



           COUNT VI: INDIANA PRODUCTS LIABILITY ACT VIOLATION
                            (I.C. § 34-20-1-1 et seq.)
           MARY HELTON; DONOVAN HELTON; TRINA WILKINS AND ON
             BEHALF OF ALL OTHERS SIMILARLY SITUATED v. SANOFI
                                CORPORATION

 146.   The preceding paragraphs are incorporated by reference as though set forth here in their
                                                 34
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 35 of 62 PageID #: 35




 entirely.

 147.    All of the resultant losses, damages and injuries sustained by Plaintiff resulted

 directly and proximately from Defendant Genzyme’s practices regarding the manufacture, sale

 and use of the drug, Fabrazyme, generally, and in the following particulars:

             a. in that the Defendant failed to take reasonable steps to avoid and prevent viral
                contamination in the Genzyme Allston and Framingham, MA plant;
             b. in that the Defendant failed to take reasonable steps to maintain inventories and
                capital sufficient to mitigate foreseeable manufacturing shortages;
             c. in that the Defendant failed to take reasonable steps to avoid and prevent
                contamination of Fabrazyme vials with particulate steel, glass and rubber;
             d. in that the Defendant manufactured and sold defective Fabrazyme vials
                contaminated with virus, glass, rubber and steel particles;
             e. in that the Defendant unilaterally devised, and willfully implemented
                treatment plan for Fabry patients contrary to what their physicians recommended;
             f. in that the Defendant designed and implemented a plan to distribute a dose of
                Fabrazyme that was known to be injurious;
             g. in that the Defendant instructed physicians and patients to use a “low dose” of
                Fabrazyme that was dangerous, sub-efficacious and was not in compliance with
                the United States food and drug administration’s approval at the time the drug
                left the control of the manufacturer or seller;
             h. in that the Defendant barred physicians from administering the prescribed and
                lawful recommended dose of Fabrazyme in accordance with the indications of
                the product insert;
             i. in that the Defendant failed to test or require the testing or report the effects of
                reducing the dosage of Fabrazyme to unapproved levels to treat Fabry disease;
             j. in that the Defendant failed to provide adequate warnings, cautions and
                directions concerning the dangers and limitations of the “low dose” of
                Fabrazyme;
             k. in that the Defendant failed to provide or require proper and adequate reserves of
                unadulterated Fabrazyme in order to prevent or mitigate manufacturing errors;
             l. in that the Defendant failed to provide or license a second source of manufacture
                for Fabrazyme in order to prevent or mitigate life-threatening supply chain
                disruptions;
             m. in that the Defendant failed to inform the Plaintiffs that the dosage given was
                unapproved and unauthorized as well as the observed or possible consequences of
                such unapproved and unauthorized use;
             n. in that the Defendant affirmatively represented that the drug given at “low
                dose” and further contaminated with virus, glass, rubber and steel particles will
                successfully treat Fabry disease and Fabry disease patients will benefit from such
                use;

                                                 35
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 36 of 62 PageID #: 36




           o. in that the Defendant expressly or impliedly misrepresented that the “low dose”
               and adulterated Fabrazyme was in accordance with statutory mandates,
               administrative reporting requirements and otherwise efficacious for use;
           p. in affirmatively representing that the drug given at full dosage would be sold to
               Indiana citizens at various dates, but breached such promises repeatedly since
               June 2009;
           q. in that the Defendant expressly warranted in the Fabrazyme product insert that
               Fabrazyme reduces globotriaosylceramide deposition in capillary endothelium of
               the kidney and certain other cell types, despite never having tested whether the
               product at these doses was efficacious and having observed that such dosing does
               not reduce such deposition;
           r. in that the Defendant expressly warranted in the Fabrazyme product insert that
               Fabrazyme is indicated for use to treat Fabry disease, despite never having
               obtained FDA approval for using “low dose” for such an indication;
           s. in that the Defendant failed to adequately, properly, and timely test the “low dose”
               prior to use;
           t. in that the Defendant marketed and sold Fabrazyme, given at “low dose”
               and further being contaminated with vesivirus and adulterated with glass, steel,
               and rubber particles, which is not fit for the ordinary purpose for which it is
               customarily or foreseeably used and in contravention to IN anti-adulteration law
               (I.C. § 16-42-2-1 et seq.);
           u. in that the Defendant knew or should have known that the adulterated drug and
               “low dose” of Fabrazyme is dangerous and likely to cause damage to users;
           v. in that the Defendant manufactured and sold Fabrazyme, given at “low dose”
               and further being adulterated, which was not of merchantable quality and was
               not in conformity, insofar as safety is concerned, with products used in a
               normal course of business as well as statutory mandates;
           w. in that the Defendant knew or should have known that in order to make Fabrazyme
               effective for its intended use, it should have provided the drug at the
               recommended dose;
           x. in that the Defendant knew or should have known, that due to the inherently
               dangerous nature of the design of the dosing schedule as well as the drug
               adulteration, it should have provided warnings on the product to protect users;
           y. in that the Defendant did not keep abreast of the state of the art in the science and
               knew of adverse events involving “low dose” and failed to warn physicians
               and users of known or knowable dangers;
           z. in that the Defendant did not disclose to the physicians and users that the dosing
               was defectively and unreasonably designed, thereby making the product
               dangerous to use;
           aa. in that the Defendant willfully included an incorrect and unapproved product
               insert that does not apply to a “low dose”;
           bb. in that the Defendant knew or should have known that physicians and users were
               relying upon the expertise of the Defendant in designing, fabricating,
               manufacture, testing, labeling as well as supplying Fabrazyme;
           cc. in that the Defendant expressly and impliedly warranted that a “low dose” of
                                               36
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 37 of 62 PageID #: 37




                    Fabrazyme was approved for use by the FDA and efficacious for use in the
                    treatment of Fabry disease;
               dd. in expressly and impliedly misrepresenting that injection with vesivirus-
                    containing Fabrazyme is harmless, non-immunogenic, without impact on the
                    efficacious treatment of Fabry disease with Fabrazyme, even though no medical
                    testing had ever been undertaken to establish the objective truth of such material
                    medical claims and further concealing previously published medical literature
                    rendering such statements as to medical safety of vesivirus injection as false;
               ee. in negligently marketing Fabrazyme known to be untested, contaminated,
                    adulterated, ineffective and “low dose” for treatment of Fabry disease; and
               ff. in otherwise failing to exercise the care and caution that a reasonable, careful and
                    prudent entity would have or should have exercised under the circumstances.


 148.    By its actions, Defendant is liable for the severe injuries and conditions of t h e

 n a m e d Plaintiffs and on behalf of all others similarly situated, as set forth herein in Count

 VI.

 149.    As a direct and proximate result of the aforesaid injuries, the named Plaintiffs, and all

 others similarly situated, have suffered damages as set forth herein in Count VI.

 WHEREFORE, the named plaintiffs individually and on behalf of all others similarly

 situated, demand judgment against Defendant Sanofi Corporation in an amount in excess of

 $75,000.00, together with costs of suit. JURY TRIAL DEMANDED.



              COUNT VII: PRODUCT LIABILITY ACT OF KENTUCKY VIOLATION
                             (KY. REV. STAT. §411.300 et seq.)
             TRINA WILKINS, INDIVIDUALLY AND ON BEHALF OF ALL OTHERS
                    SIMILARLY SITUATED v. SANOFI CORPORATION

 150.    The preceding paragraphs are incorporated by reference as though set forth here in their

 entirely.

 151.    All of the resultant losses, damages and injuries sustained by Plaintiffs resulted

 directly and proximately from Defendant Genzyme’s practices regarding the manufacture,

                                                   37
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 38 of 62 PageID #: 38




 sale and use of the drug, Fabrazyme, generally, and in the following particulars:

             a. in that the Defendant failed to take reasonable steps to avoid and prevent
                 viral contamination in the Genzyme Allston and Framingham, MA plant;
             b. in that the Defendant failed to take reasonable steps to maintain inventories
                 and capital sufficient to mitigate foreseeable manufacturing shortages;
             c. in that the Defendant failed to take reasonable steps to avoid and prevent
                 contamination of Fabrazyme vials with particulate steel, glass and rubber;
             d. in that the Defendant manufactured and sold defective Fabrazyme vials
                 contaminated with virus, glass, rubber and steel particles;
             e. in that the Defendant unilaterally devised, and willfully implemented,
                 the Genzyme Rationing Plan, and otherwise reduced the dose of Fabrazyme
                 or denied it entirely for treatment of Fabry patients despite physicians
                 recommending a lawful and approved dose;
             f. in that the Defendant designed and implemented the Genzyme Rationing
                 Plan despite a contractual duty, an assumed duty, and statutory duty to
                 ensure that Fabrazyme was made available to all U.S. citizens equally and
                 at the required dose pursuant to the Bayh-Dole Act’s prohibition against
                 non-use or unreasonable use of publically funded inventions under 35
                 U.S.C § 200, specifically U.S. Patent No. 5,356,804;
             g. in that the Defendant instructed physicians and patients to use “low dose”
                 of Fabrazyme that was dangerous, sub-efficacious and was not in
                 compliance with the United States food and drug administration’s approval
                 at the time the drug left the control of the manufacturer or seller;
             h. in that the Defendant barred physicians from administering the prescribed
                 and lawful recommended dose of Fabrazyme in accordance with the
                 indications of the product insert;
             i. in that the Defendant failed to test or require the testing or report the effects
                 of reducing the dosage of Fabrazyme to unapproved levels to treat Fabry
                 disease;
             j. in that the Defendant failed to provide adequate warnings, cautions
                 and directions concerning the dangers and limitations of the “low dose” of
                 Fabrazyme;
             k. in that the Defendant failed to provide or require proper and adequate
                 reserves of unadulterated Fabrazyme in order to prevent or mitigate
                 manufacturing errors;
             l. in that the Defendant failed to provide or license a second source of
                 manufacture for Fabrazyme in order to prevent or mitigate life-threatening
                 supply chain disruptions;
             m. in that the Defendant failed to inform the Plaintiffs that the dosage given
                 was unapproved and unauthorized as well as the observed or possible
                 consequences of such unapproved and unauthorized use;
             n. in that the Defendant affirmatively represented that the drug given at “low
                 dose” and further contaminated with virus, glass, rubber and steel particles
                 will successfully treat Fabry disease and Fabry disease patients will benefit
                                                   38
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 39 of 62 PageID #: 39




               from such use;
           o. in that the Defendant expressly or impliedly misrepresented that the “low
               dose” and adulterated Fabrazyme was in accordance with statutory
               mandates, administrative reporting requirements and otherwise efficacious
               for use;
           p. in affirmatively representing that the drug given at full dosage would be sold
               to Kentucky citizens at various dates, but breached such promises
               repeatedly since June 2009;
           q. in that the Defendant expressly warranted in the Fabrazyme product insert
               that Fabrazyme reduces globotriaosylceramide deposition in capillary
               endothelium of the kidney and certain other cell types, despite never having
               tested whether the product at these doses was efficacious and having
               observed that such dosing does not reduce such deposition;
           r. in that the Defendant expressly warranted in the Fabrazyme product insert
               that Fabrazyme is indicated for use to treat Fabry disease, despite never
               having obtained FDA approval for using “low dose” for such an indication;
           s. in that the Defendant failed to adequately, properly, and timely test the “low
               dose” prior to use;
           t. in that the Defendant manufactured and sold Fabrazyme, given at “low
               dose” and further being adulterated with glass, steel, and rubber particles,
               which is not fit for the ordinary purpose for which it is customarily or
               foreseeably used;
           u. in that the Defendant knew or should have known that the adulterated drug
               and “low dose” of Fabrazyme is dangerous and likely to cause damage to
               users;
           v. in that the Defendant manufactured and sold Fabrazyme, given at “low
               dose” and further being adulterated, which was not of merchantable quality
               and was not in conformity, insofar as safety is concerned, with products
               used in a normal course of business as well as statutory mandates;
           w. in that the Defendant knew or should have known that in order to make
               Fabrazyme effective for its intended use, it should have provided the drug
               at the recommended dose;
           x. in that the Defendant knew or should have known, that due to the inherently
               dangerous nature of the design of the dosing schedule as well as the
               drug adulteration, it should have provided warnings on the product to
               protect users;
           y. in that the Defendant did not keep abreast of the state of the art in the science
               and knew of adverse events involving “low dose” and failed to warn
               physicians and users of known or knowable dangers;
           z. in that the Defendant did not disclose to the physicians and users that the
               dosing was defectively and unreasonably designed, thereby making
               the product dangerous to use;
           aa. in that the Defendant willfully included an incorrect and unapproved
               product insert that does not apply to a “low dose”;
           bb. in that the Defendant knew or should have known that physicians and users
                                                 39
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 40 of 62 PageID #: 40




                   were relying upon the expertise of the Defendant in designing, fabricating,
                   manufacture, testing, labeling as well as supplying Fabrazyme;
              cc. in that the Defendant expressly and impliedly warranted that a “low dose”
                   of Fabrazyme was approved for use by the FDA and efficacious for use in
                   the treatment of Fabry disease;
              dd. in expressly and impliedly misrepresenting that injection with vesivirus-
                   containing Fabrazyme is harmless, non-immunogenic, without impact on the
                   efficacious treatment of Fabry disease with Fabrazyme, even though no medical
                   testing had ever been undertaken to establish the objective truth of such material
                   medical claims and further concealing previously published medical literature
                   rendering such statements as to medical safety of vesivirus injection as false;
              ee. in negligently marketing Fabrazyme known to be untested, contaminated,
                   adulterated, ineffective and “low dose” for treatment of Fabry disease; and
              ff. in otherwise failing to exercise the care and caution that a reasonable, careful and
                   prudent entity would have or should have exercised under the circumstances.

 152.    By its actions, Defendant is liable for the severe injuries and conditions of Trina

 Wilkins, individually and on behalf of all others similarly situated, as set forth herein in

 Count VII.

 153.    As a direct and proximate result of the aforesaid injuries, Trina Wilkins, and all others

 similarly situated, have suffered damages, individually and on behalf of all others similarly

 situated, as set forth herein in Count VII.

        WHEREFORE, Plaintiff Trina Wilkins demands judgment individually and on behalf

 of all others similarly situated, against Defendant Sanofi Corporation in an amount in

 excess of $75,000.00, together with punitive damages where appropriate, and costs of

 suit. JURY TRIAL DEMANDED.



          COUNT VIII: KENTUCKY CONSUMER PROTECTION ACT VIOLATION
                              (KRS § 367.110 et seq)
          TRINA WILKINS, INDIVIDUALLY AND ON BEHALF OF ALL OTHERS
              SIMILARLY SITUATED v. GENZYME-SANOFI CORPORATION

 154.   The preceding paragraphs are incorporated by reference as though set forth here in their

                                                  40
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 41 of 62 PageID #: 41




 entirely.

 155.    All of the resultant losses, damages and injuries sustained by Plaintiffs resulted

 directly and proximately from Defendant Genzyme’s deceptive acts or practices regarding the

 sale and use of Fabrazyme, generally, and in the following particulars:

             a. in intentionally failing to inform the Plaintiffs that the dosage given
                was unapproved and unauthorized and the possible consequences of such
                unapproved and unauthorized use, despite having warned European
                patients of such dangers and recommended full dose treatment;
             b. in affirmatively representing that the drug given at “low dose” and
                further contaminated with virus, glass, rubber and steel particles will
                successfully treat Fabry disease and Fabry disease patients will benefit
                from use of a “low d ;
             c. in willfully placing a misleading and incorrect label with the product
                since Genzyme substantively banned all patients in the U.S. from
                receiving the FDA approved dosage of 1mg/kg every two weeks as detailed
                in the label;
             d. in affirmatively representing that the drug given at full dosage every two
                weeks would be sold to Kentucky citizens at various dates, but breached
                such promises repeatedly since June 2009;
             e. in barring Kentucky physicians from administering the prescribed and
                lawful recommended dose of Fabrazyme and barring Kentucky Fabry
                patients from receiving an FDA approved dose as mandated by the FDA
                and in accordance with the indications of the product insert;
             f. in expressly or impliedly misrepresenting that the “low dose” and further
                that the adulterated Fabrazyme was provided in accordance with statutory
                mandates and safe and efficacious for use in treating Fabry disease
                despite having overwhelming knowledge to the contrary; and
             g. in expressly and impliedly misrepresenting that injection with vesivirus-
                containing Fabrazyme is harmless, non-immunogenic, without impact on
                the efficacious treatment of Fabry disease with Fabrazyme, even though
                no medical testing had ever been undertaken to establish the objective truth
                of such material medical claims and further concealing previously
                published medical literature rendering such statements as to medical safety
                of vesivirus injection as false.

 156.    By the use of deceptive trade practices, Defendant is liable for the severe injuries and

 conditions of Trina Wilkins, individually, and on behalf of all others similarly situated, as

 set forth herein in Count VIII.

                                                 41
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 42 of 62 PageID #: 42




 157.    As a direct and proximate result of the aforesaid injuries of Trina Wilkins, and all others

 similarly situated, as set forth herein in Count VIII.

         WHEREFORE, Plaintiff Trina Wilkins, individually and on behalf of all others

 similarly situated, demand judgment against Defendant Genzyme Corporation in an

 amount in excess of $75,000.00, together with punitive damages where appropriate, and costs

 of suit. JURY TRIAL DEMANDED.


             COUNT IX: MASSACHUSETTS UNFAIR AND DECEPTIVE TRADE
             PRACTICES ACT VIOLATION (Mass. Gen. Laws Ch. 93A § 1 et seq.)
              JAMES BISHOP; AND ON BEHALF OF ALL OTHERS SIMILARLY
                    SITUATED v. GENZYME-SANOFI CORPORATION

 158.    The preceding paragraphs are incorporated by reference as though set forth here in their

 entirely.

 159.    All of the resultant losses, damages and injuries sustained by Plaintiffs resulted

 directly and proximately from Defendant Genzyme’s deceptive acts or egregious practices

              a. in intentionally failing to inform the Plaintiffs that the dosage given
                  was unapproved and unauthorized and the possible consequences of such
                  unapproved and unauthorized use, despite having warned European
                  patients of such dangers and recommended full dose treatment;
              b. in affirmatively representing that the drug given at “low dose” and further
                  contaminated with virus, glass, rubber and steel particles will successfully
                  treat Fabry disease and Fabry disease patients will benefit from use of a
                  “low d ;
              c. in willfully placing a misleading and incorrect label with the product
                  since Genzyme substantively banned all patients in the U.S. from receiving
                  the FDA approved dosage of 1mg/kg every two weeks as detailed in the
                  label;
              d. in affirmatively representing that the drug given at full dosage every two
                  weeks would be sold to Massachusetts citizens at various dates, but
                  breached such promises repeatedly since June 2009;
              e. in barring Massachusetts physicians from administering the prescribed and
                  lawful recommended dose of Fabrazyme and barring Massachusetts Fabry
                  patients from receiving an FDA approved dose as mandated by the

                                                  42
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 43 of 62 PageID #: 43




                  FDA and in accordance with the indications of the product insert;
               f. in expressly or impliedly misrepresenting that the “low dose” and further
                  that the adulterated Fabrazyme was provided in accordance with statutory
                  mandates and safe and efficacious for use in treating Fabry disease
                  despite having overwhelming knowledge to the contrary; and
               g. in expressly and impliedly misrepresenting that injection with vesivirus-
                  containing Fabrazyme is harmless, non-immunogenic, without impact on
                  the efficacious treatment of Fabry disease with Fabrazyme, even though
                  no medical testing had ever been undertaken to establish the objective truth
                  of such material medical claims and further concealing previously
                  published medical literature rendering such statements as to medical safety
                  of vesivirus injection as false.

 160.    By the use of deceptive trade practices, Defendant is liable for the severe injuries and

 conditions of James Bishop, individually and on behalf of all others similarly situated, as set

 forth herein in Count I.

 161.    As a direct and proximate result of the aforesaid injuries, James Bishop, and all others

 similarly situated, have suffered damages, as set forth herein in Count IX.

         WHEREFORE, Plaintiffs James Bishop, individually and on behalf of all others

 similarly situated, demand judgment against Defendant Genzyme-Sanofi corporation in an

 amount in excess of $75,000.00, together with treble damages and costs of suit. JURY TRIAL

 DEMANDED.

             COUNT X: MICHIGAN STATE PRODUCT LIABILITY ACT VIOLATION
                                (M.C.L. 600.2946 et seq.)
                 THOMAS OLSZEWSKI; AND ON BEHALF OF ALL OTHERS
                    SIMILARLY SITUATED v. SANOFI CORPORATION

 162.    The preceding paragraphs are incorporated by reference as though set forth here in their

 entirely.

 163.    All of the resultant losses, damages and injuries sustained by Plaintiffs resulted

 directly and proximately from Defendant’s practices regarding the manufacture, sale and use

 of the drug, Fabrazyme, generally, and in the following particulars:
                                                  43
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 44 of 62 PageID #: 44




           a. in that the Defendant failed to take reasonable steps to avoid and prevent
               viral contamination in the Genzyme Allston and Framingham, MA plant;
           b. in that the Defendant failed to take reasonable steps to maintain inventories
               and capital sufficient to mitigate foreseeable manufacturing shortages;
           c. in that the Defendant failed to take reasonable steps to avoid and prevent
               contamination of Fabrazyme vials with particulate steel, glass and rubber;
           d. in that the Defendant manufactured and sold defective Fabrazyme vials
               contaminated with virus, glass, rubber and steel particles;
           e. in that the Defendant unilaterally devised, and willfully implemented,
               the Genzyme Rationing Plan, and otherwise reduced the dose of
               Fabrazyme or denied it entirely for treatment of Fabry patients despite
               physicians recommending a lawful and approved dose;
           f. in that the Defendant designed and implemented the Genzyme Rationing
               Plan despite a contractual duty, an assumed duty, and statutory duty to
               ensure that Fabrazyme was made available to all U.S. citizens equally and
               at the required dose pursuant to the Bayh-Dole Act’s prohibition against
               non-use or unreasonable use of publically funded inventions under 35
               U.S.C § 200, specifically U.S. Patent No. 5,356,804;
           g. in that the Defendant instructed physicians and patients to use “low dose”
               of Fabrazyme that was dangerous, sub-efficacious and was not in
               compliance with the United States food and drug administration’s
               approval at the time the drug left the control of the manufacturer or seller;
           h. in that the Defendant barred physicians from administering the prescribed
               and lawful recommended dose of Fabrazyme in accordance with the
               indications of the product insert;
           i. in that the Defendant failed to test or require the testing or report the
               effects of reducing the dosage of Fabrazyme to unapproved levels to treat
               Fabry disease;
           j. in that the Defendant failed to provide adequate warnings, cautions
               and directions concerning the dangers and limitations of the “low dose” of
               Fabrazyme;
           k. in that the Defendant failed to provide or require proper and adequate
               reserves of unadulterated Fabrazyme in order to prevent or mitigate
               manufacturing errors;
           l.    in that the Defendant failed to provide or license a second source of
               manufacture for Fabrazyme in order to prevent or mitigate life-threatening
               supply chain disruptions;
           m. in that the Defendant failed to inform the Plaintiffs that the dosage given
               was unapproved and unauthorized as well as the observed or possible
               consequences of such unapproved and unauthorized use;
           n. in that the Defendant affirmatively represented that the drug given at
               “low dose” and further contaminated with virus, glass, rubber and steel
               particles will successfully treat Fabry disease and Fabry disease patients
               will benefit from such use;
           o. in that the Defendant expressly or impliedly misrepresented that the “low
                                               44
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 45 of 62 PageID #: 45




               dose” and adulterated Fabrazyme was in accordance with statutory
               mandates, administrative reporting requirements and otherwise efficacious
               for use;
           p. in affirmatively representing that the drug given at full dosage would be
               sold to Michigan citizens at various dates, but breached such promises
               repeatedly since June 2009;
           q. in that the Defendant expressly warranted in the Fabrazyme product insert
               that Fabrazyme reduces globotriaosylceramide deposition in capillary
               endothelium of the kidney and certain other cell types, despite never
               having tested whether the product at these doses was efficacious and
               having observed that such dosing does not reduce such deposition;
           r. in that the Defendant expressly warranted in the Fabrazyme product insert
               that Fabrazyme is indicated for use to treat Fabry disease, despite never
               having obtained FDA approval for using “low dose” for such an indication;
           s. in that the Defendant failed to adequately, properly, and timely test the
               “low dose” prior to use;
           t. in that the Defendant manufactured and sold Fabrazyme, given at
               “low dose” and further being adulterated with glass, steel, and rubber
               particles, which is not fit for the ordinary purpose for which it is
               customarily or foreseeably used;
           u. in that the Defendant knew or should have known that the adulterated
               drug and “low dose” of Fabrazyme is dangerous and likely to cause damage
               to users;
           v. in that the Defendant manufactured and sold Fabrazyme, given at
               “low dose” and further being adulterated, which was not of merchantable
               quality and was not in conformity, insofar as safety is concerned, with
               products used in a normal course of business as well as statutory mandates;
           w. in that the Defendant knew or should have known that in order to make
               Fabrazyme effective for its intended use, it should have provided the drug
               at the recommended dose;
           x. in that the Defendant knew or should have known, that due to the
               inherently dangerous nature of the design of the dosing schedule as well
               as the drug adulteration, it should have provided warnings on the product
               to protect users;
           y. in that the Defendant did not keep abreast of the state of the art in the science
               and knew of adverse events involving “low dose” and failed to warn
               physicians and users of known or knowable dangers;
           z. in that the Defendant did not disclose to the physicians and users that the
               dosing was defectively and unreasonably designed, thereby making
               the product dangerous to use;
           aa. in that the Defendant willfully included an incorrect and unapproved
               product insert that does not apply to a “low dose”;
           bb. in that the Defendant knew or should have known that physicians and users
               were relying upon the expertise of the Defendant in designing, fabricating,
               manufacture, testing, labeling as well as supplying Fabrazyme;
                                                 45
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 46 of 62 PageID #: 46




              cc. in that the Defendant expressly and impliedly warranted that a “low dose”
                   of Fabrazyme was approved for use by the FDA and efficacious for use in
                   the treatment of Fabry disease;
              dd. in expressly and impliedly misrepresenting that injection with vesivirus-
                   containing Fabrazyme is harmless, non-immunogenic, without impact on the
                   efficacious treatment of Fabry disease with Fabrazyme, even though no medical
                   testing had ever been undertaken to establish the objective truth of such material
                   medical claims and further concealing previously published medical literature
                   rendering such statements as to medical safety of vesivirus injection as false;
              ee. in negligently marketing Fabrazyme known to be untested, contaminated,
                   adulterated, ineffective and “low dose” for treatment of Fabry disease; and
              ff. in otherwise failing to exercise the care and caution that a reasonable, careful and
                   prudent entity would have or should have exercised under the circumstances.

 164.    By its actions, Defendant is liable for the severe injuries and conditions of Thomas,

 individually and on behalf of all others similarly situated, as set forth herein in Count X.

 165.    As a direct and proximate result of the aforesaid injuries, Thomas Olszewski, and

 and all others similarly situated, have suffered damages, as set forth herein in Count X.

         WHEREFORE, Thomas Olszewski, individually and on behalf of all others similarly

 situated, demand judgment against Defendant Genzyme-Sanofi corporation in an amount in

 excess of $75,000.00, together with costs of suit. JURY TRIAL DEMANDED.

             COUNT XI: MICHIGAN STATE LAW DECEPTIVE TRADE PRACTICE
               VIOLATION (MICHIGAN COMPILED LAWS § 445.903 et seq.)
                THOMAS OLSZEWSKI; AND ON BEHALF OF ALL OTHERS
                   SIMILARLY SITUATED v. SANOFI CORPORATION


 166.    The preceding paragraphs are incorporated by reference as though set forth here in their

 entirely.

 167.    All of the resultant losses, damages and injuries sustained by Plaintiff resulted

 directly and proximately from Defendant Genzyme’s deceptive acts or practices regarding the

 sale and use of the drug, Fabrazyme, generally, and in the following particulars:

              a. in intentionally failing to inform the Plaintiffs that the dosage given was
                                                  46
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 47 of 62 PageID #: 47




                  unapproved and unauthorized and the possible consequences of such unapproved
                  and unauthorized use, despite having warned European patients of such dangers
                  and recommended full dose treatment;
             b.     in affirmatively representing that the drug given at “low dose” and further
                  contaminated with virus, glass, rubber and steel particles will successfully treat
                  Fabry disease and Fabry disease patients will benefit from use of a “low d ;
             c.    in willfully placing a misleading and incorrect label with the product since
                  Genzyme substantively banned all patients in the U.S. from receiving the FDA
                  approved dosage of 1mg/kg every two weeks as detailed in the label;
             d.   in affirmatively representing that the drug given at full dosage every two weeks
                  would be sold to Michigan citizens at various dates, but breached such promises
                  repeatedly since June 2009;
             e.    in barring Michigan physicians from administering the prescribed and lawful
                  recommended dose of Fabrazyme and barring Michigan Fabry patients from
                  receiving an FDA approved dose as mandated by the FDA and in accordance with
                  the indications of the product insert; and
             f.   in expressly or impliedly misrepresenting that the “low dose” and further
                  that the adulterated Fabrazyme was provided in accordance with statutory
                  mandates and safe and efficacious for use in treating Fabry disease
                  despite having overwhelming knowledge to the contrary; and
             g.   in expressly and impliedly misrepresenting that injection with vesivirus-
                  containing Fabrazyme is harmless, non-immunogenic, without impact on
                  the efficacious treatment of Fabry disease with Fabrazyme, even though
                  no medical testing had ever been undertaken to establish the objective truth
                  of such material medical claims and further concealing previously
                  published medical literature rendering such statements as to medical safety
                  of vesivirus injection as false.


 168.   By the use of deceptive trade practices, Defendant is liable for the severe injuries and

 conditions of Thomas Olszewski and on behalf of all others similarly situated, as set forth

 herein in Count XI.

 169.   As a direct and proximate result of the aforesaid injuries, Thomas Olszewski and all

 others similarly situated, have suffered damages, as set forth herein in Count XI.

        WHEREFORE, Plaintiff Thomas Olszewski individually and on behalf of all others

 similarly situated, demand judgment against Defendant Genzyme-Sanofi corporation, jointly

 and severally in an amount in excess of $75,000.00, together with costs of suit. JURY TRIAL

                                                  47
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 48 of 62 PageID #: 48




 DEMANDED.


              COUNT XII: NEVADA STATE LAW DECEPTIVE TRADE PRACTICE
                           VIOLATION (N. R. S. §§ 598.0903-0990)
             TONI CORDOVA, INDIVIDUALLY AND ON BEHALF OF ALL OTHERS
                     SIMILARLY SITUATED v. SANOFI CORPORATION


 170.    The preceding paragraphs are incorporated by reference as though set forth here in their

 entirely.

 171.    All of the resultant losses, damages and injuries sustained by Plaintiffs resulted

 directly and proximately from Defendant Genzyme’s deceptive acts or practices regarding

 the sale and use of the drug, Fabrazyme, generally, and in the following particulars:

               a. in intentionally failing to inform the Plaintiffs that the dosage given was
                  unapproved and unauthorized and the possible consequences of such unapproved
                  and unauthorized use, despite having warned European patients of such dangers
                  and recommended full dose treatment;
               b. in affirmatively representing that the drug given at “low dose” and further
                  contaminated with virus, glass, rubber and steel particles will successfully treat
                  Fabry disease and Fabry disease patients will benefit from use of a “low d ;
               c. in willfully placing a misleading and incorrect label with the product since
                  Genzyme substantively banned all patients in the U.S. from receiving the FDA
                  approved dosage of 1mg/kg every two weeks as detailed in the label;
               d. in affirmatively representing that the drug given at full dosage every two weeks
                  would be sold to Nevada citizens at various dates, but breached such promises
                  repeatedly since June 2009;
               e. in barring Nevada physicians from administering the prescribed and lawful
                  recommended dose of Fabrazyme and barring Nevada Fabry patients from
                  receiving an FDA approved dose as mandated by the FDA and in accordance with
                  the indications of the product insert;
               f. in expressly or impliedly misrepresenting that the “low dose” and further
                  that the adulterated Fabrazyme was provided in accordance with statutory
                  mandates and safe and efficacious for use in treating Fabry disease
                  despite having overwhelming knowledge to the contrary; and
               g. in expressly and impliedly misrepresenting that injection with vesivirus-
                  containing Fabrazyme is harmless, non-immunogenic, without impact on
                  the efficacious treatment of Fabry disease with Fabrazyme, even though
                  no medical testing had ever been undertaken to establish the objective truth
                  of such material medical claims and further concealing previously
                                                  48
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 49 of 62 PageID #: 49




                  published medical literature rendering such statements as to medical safety
                  of vesivirus injection as false.




 172.    By the use of deceptive trade practices, Defendant is liable for the severe injuries and

 conditions of Toni Cordova, individually and on behalf of all others similarly situated, as set

 forth herein in Count XII.

 172.    As a direct and proximate result of the aforesaid injuries, Toni Cordova, all others

 similarly situated, have suffered damages, as set forth herein in Count XII.

         WHEREFORE, Toni Cordova demand judgment individually and on behalf of all

 others similarly situated, against Defendant Genzyme-Sanofi corporation for damages from

 Defendant’s actions in an amount in excess of $75,000.00. JURY TRIAL DEMANDED.




             COUNT XIII: NORTH CAROLINA UNFAIR AND DECEPTIVE TRADE
                   PRACTICES ACT VIOLATION (N.C.G.S. § 75-1.1 et seq.)
               JAMES MATTHEWS, INDIVIDUALLY AND ON BEHALF OF ALL
                 OTHERS SIMILARLY SITUATED v. SANOFI CORPORATION

 173     The preceding paragraphs are incorporated by reference as though set forth here in their

 entirely.

 174.    All of the resultant losses, damages and injuries sustained by Plaintiffs resulted

 directly and proximately from Defendant Genzyme’s deceptive acts or egregious practices:

               a. in intentionally failing to inform the Plaintiffs that the dosage given was
                  unapproved and unauthorized and the possible consequences of such unapproved
                  and unauthorized use, despite having warned European patients of such dangers
                  and recommended full dose treatment;
               b. in affirmatively representing that the drug given at “low dose” and further
                  contaminated with virus, glass, rubber and steel particles will successfully treat
                  Fabry disease and Fabry disease patients will benefit from use of a “low d ;

                                                  49
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 50 of 62 PageID #: 50




             c. in willfully placing a misleading and incorrect label with the product since
                 Genzyme substantively banned all patients in the U.S. from receiving the FDA
                 approved dosage of 1mg/kg every two weeks as detailed in the label;
             d. in affirmatively representing that the drug given at full dosage every two weeks
                 would be sold to North Carolina citizens at various dates, but breached such
                 promises repeatedly since June 2009;
             e. in barring North Carolina physicians from administering the prescribed and lawful
                 recommended dose of Fabrazyme and barring North Carolina Fabry patients from
                 receiving an FDA approved dose as mandated by the FDA and in accordance
                 with the indications of the product insert;
             f. in expressly or impliedly misrepresenting that the “low dose” and further
                 that the adulterated Fabrazyme was provided in accordance with statutory
                 mandates and safe and efficacious for use in treating Fabry disease
                 despite having overwhelming knowledge to the contrary; and
             g. in expressly and impliedly misrepresenting that injection with vesivirus-
                 containing Fabrazyme is harmless, non-immunogenic, without impact on
                 the efficacious treatment of Fabry disease with Fabrazyme, even though
                 no medical testing had ever been undertaken to establish the objective truth
                 of such material medical claims and further concealing previously
                 published medical literature rendering such statements as to medical safety
                 of vesivirus injection as false

 175.    By the use of deceptive trade practices, Defendant is liable for the severe injuries and

 conditions of James Matthews, individually and on behalf of all others similarly situated, as

 set forth herein in Count XIII.

 176.   As a direct and proximate result of the aforesaid injuries James Matthews has suffered

 damages, and all others similarly situated, as set forth herein in Count XIII.

        WHEREFORE, James Matthews individually and on behalf of all others similarly

 situated, demand judgment against Defendant Genzyme-Sanofi corporation in an amount in

 excess of $75,000.00, together with treble damages and costs of suit. JURY TRIAL

 DEMANDED.



             COUNT XIV: PENNSYLVANIA UNFAIR TRADE PRACTICES
           CONSUMER PROTECTION LAW VIOLATION (73 P.S. §§201-1 - 201-
                                   9.2)
                                                50
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 51 of 62 PageID #: 51




             GEORGE DEMKO , AND MICHAEL MASULA, INDIVIDUALLY AND ON
                BEHALF OF ALL OTHERS SIMILARLY SITUATED v. SANOFI
                                  CORPORATION

 177.    The preceding paragraphs are incorporated by reference as though set forth here in their

 entirely.

 178.    All of the resultant losses, damages and injuries sustained by Plaintiff resulted

 directly and proximately from Defendant Genzyme’s deceptive acts or practices regarding the

 sale and use of Fabrazyme, generally, and in the following particulars:

               a. in intentionally failing to inform the Plaintiffs that the dosage given was
                  unapproved and unauthorized and the possible consequences of such unapproved
                  and unauthorized use, despite having warned European patients of such dangers
                  and recommended full dose treatment;
               b. in affirmatively representing that the drug given at “low dose” and further
                  contaminated with virus, glass, rubber and steel particles will successfully treat
                  Fabry disease and Fabry disease patients will benefit from use of a “low d ;
               c. in willfully placing a misleading and incorrect label with the product since
                  Genzyme substantively banned all patients in the U.S. from receiving the FDA
                  approved dosage of 1mg/kg every two weeks as detailed in the label;
               d. in affirmatively representing that the drug given at full dosage every two weeks
                  would be sold to Pennsylvania citizens at various dates, but breached such
                  promises repeatedly since June 2009;
               e. in barring Pennsylvania physicians from administering the prescribed and lawful
                  recommended dose of Fabrazyme and barring Pennsylvania Fabry patients from
                  receiving an FDA approved dose as mandated by the FDA and in accordance with
                  the indications of the product insert;
               f. in expressly or impliedly misrepresenting that the “low dose” and further
                  that the adulterated Fabrazyme was provided in accordance with statutory
                  mandates and safe and efficacious for use in treating Fabry disease
                  despite having overwhelming knowledge to the contrary; and
               g. in expressly and impliedly misrepresenting that injection with vesivirus-
                  containing Fabrazyme is harmless, non-immunogenic, without impact on
                  the efficacious treatment of Fabry disease with Fabrazyme, even though
                  no medical testing had ever been undertaken to establish the objective truth
                  of such material medical claims and further concealing previously
                  published medical literature rendering such statements as to medical safety
                  of vesivirus injection as false.

 179.    By the use of deceptive trade practices, Defendant is liable for the severe injuries and

                                                  51
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 52 of 62 PageID #: 52




 conditions of George Demko and Michael Masula, individually and on behalf of all others

 similarly situated, as set forth herein in Count XIV.

 180.    As a direct and proximate result of the aforesaid injuries, Plaintiffs George Demko, and

 Michael Masula, and all others similarly situated, have suffered damages, as set forth herein in

 Count XII.

         WHEREFORE, Plaintiffs George Demko and Michael Masula, individually and on

 behalf of all others similarly situated, demand judgment against Defendant Genzyme-

 Sanofi corporation in an amount in excess of $75,000.00, together with treble damages

 and costs of suit. JURY TRIAL DEMANDED.


             COUNT XV: VIRGINIA CONSUMER PROTECTION ACT VIOLATION
                              (VA. CODE § 59.1 et seq.)
                 SYDNEY JOHNSON, PLAINTIFF D.J., DAMON LAFORCE;
              INDIVIDUALLY AND ON BEHALF OF ALL OTHERS SIMILARLY
                    SITUATED v. GENZYME-SANOFI CORPORATION

 181.    The preceding paragraphs are incorporated by reference as though set forth here in their

 entirely.

 182.    All of the resultant losses, damages and injuries sustained by Plaintiffs resulted

 directly and proximately from Defendant Genzyme’s deceptive acts or practices regarding the

 sale and use of Fabrazyme, generally, and in the following particulars:

              a. in intentionally failing to inform the Plaintiffs that the dosage given was
                 unapproved and unauthorized and the possible consequences of such unapproved
                 and unauthorized use, despite having warned European patients of such dangers
                 and recommended full dose treatment;
              b. in affirmatively representing that the drug given at “low dose” and further
                 contaminated with virus, glass, rubber and steel particles will successfully treat
                 Fabry disease and Fabry disease patients will benefit from use of a “low d ;
              c. in willfully placing a misleading and incorrect label with the product since
                 Genzyme substantively banned all patients in the U.S. from receiving the FDA
                 approved dosage of 1mg/kg every two weeks as detailed in the label;
                                                 52
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 53 of 62 PageID #: 53




             d. in affirmatively representing that the drug given at full dosage every two weeks
                would be sold to Virginia citizens at various dates, but breached such promises
                repeatedly since June 2009;
             e. in barring Virginia physicians from administering the prescribed and lawful
                recommended dose of Fabrazyme and barring Virginia Fabry patients from
                receiving an FDA approved dose as mandated by the FDA and in accordance with
                the indications of the product insert;
             f. in expressly or impliedly misrepresenting that the “low dose” and further
                that the adulterated Fabrazyme was provided in accordance with statutory
                mandates and safe and efficacious for use in treating Fabry disease
                despite having overwhelming knowledge to the contrary; and
             g. in expressly and impliedly misrepresenting that injection with vesivirus-
                containing Fabrazyme is harmless, non-immunogenic, without impact on
                the efficacious treatment of Fabry disease with Fabrazyme, even though
                no medical testing had ever been undertaken to establish the objective truth
                of such material medical claims and further concealing previously
                published medical literature rendering such statements as to medical safety
                of vesivirus injection as false.

 183.   By the use of deceptive trade practices, Defendant is liable for the severe injuries and

 conditions of the named plaintiffs, individually and on behalf of all others similarly situated,

 as set forth herein in Count XV.

 184.   As a direct and proximate result of the aforesaid injuries of Plaintiffs, and all others

 similarly situated, have suffered damages as set forth herein in Count XV.

        WHEREFORE, named plaintiffs individually and on behalf of all others similarly

 situated, demand judgment against Defendant Genzyme-Sanofi corporation in an amount

 in excess of $75,000.00, together with treble damages and costs of suit. JURY

 TRIAL DEMANDED.


            COUNT XVI: VIRGINIA PROHIBITION OF FALSE ADVERTISING
                       VIOLATION (VA. CODE § 59.1 et seq.)
             SYDNEY JOHNSON, PLAINTIFF D.J.; PLAINTIFF S.J.; DAMON
             LAFORCE; INDIVIDUALLY AND ON BEHALF OF ALL OTHERS
              SIMILARLY SITUATED v. GENZYME-SANOFI CORPORATION

 185.   The preceding paragraphs are incorporated by reference as though set forth here in their
                                                53
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 54 of 62 PageID #: 54




 entirely.

 186.    All of the resultant losses, damages and injuries sustained by Plaintiffs resulted

 directly and proximately from Defendant Genzyme’s acts or practices regarding the sale and

 use of Fabrazyme, generally, and in the following particulars:

             a. in intentionally failing to inform the Plaintiffs that the dosage given was
                unapproved and unauthorized and the possible consequences of such unapproved
                and unauthorized use, despite having warned European patients of such dangers
                and recommended full dose treatment;
             b. in affirmatively representing that the drug given at “low dose” and further
                contaminated with virus, glass, rubber and steel particles will successfully treat
                Fabry disease and Fabry disease patients will benefit from use of a “low d ;
             c. in willfully placing a misleading and incorrect label with the product since
                Genzyme substantively banned all patients in the U.S. from receiving the FDA
                approved dosage of 1mg/kg every two weeks as detailed in the label;
             d. in affirmatively representing that the drug given at full dosage every two weeks
                would be sold to Virginia citizens at various dates, but breached such promises
                repeatedly since June 2009;
             e. in barring Virginia physicians from administering the prescribed and lawful
                recommended dose of Fabrazyme and barring Virginia Fabry patients from
                receiving an FDA approved dose as mandated by the FDA and in accordance with
                the indications of the product insert;
             f. in expressly or impliedly misrepresenting that the “low dose” and further
                that the adulterated Fabrazyme was provided in accordance with statutory
                mandates and safe and efficacious for use in treating Fabry disease
                despite having overwhelming knowledge to the contrary; and
             g. in expressly and impliedly misrepresenting that injection with vesivirus-
                containing Fabrazyme is harmless, non-immunogenic, without impact on
                the efficacious treatment of Fabry disease with Fabrazyme, even though
                no medical testing had ever been undertaken to establish the objective truth
                of such material medical claims and further concealing previously
                published medical literature rendering such statements as to medical safety
                of vesivirus injection as false.

 187.    By the use of deceptive trade practices, Defendant is liable for the severe injuries and

 conditions of the named Plaintiffs, individually and on behalf of all others similarly situated,

 as set forth herein in Count XVI.

 188.    As a direct and proximate result of the aforesaid injuries of the named Plaintiffs,

                                                 54
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 55 of 62 PageID #: 55




 individually and on behalf of all others similarly situated, as set forth herein in Count XVI.

         WHEREFORE, the named Plaintiffs individually and on behalf of all others similarly

 situated, demand judgment against Defendant Genzyme-Sanofi corporation in an amount in

 excess of $75,000.00, together with treble damages and costs of suit. JURY TRIAL

 DEMANDED.


          COUNT XVII: VIRGINIA WRONGFUL DEATH (Code of Virginia §8.01-
           50) or in the alternative SURVIVAL ACTION CLAIMS (Code of Virginia
                                             §8.01-25)
          EDDIE VIERS, individually and as administrator of THE ESTATE OF
          TERESA VIER; WITH WILLIAM MCNEW ; JEANNE WALLACE,
          individually and as administrator of THE ESTATE OF JOSEPH WALLACE;
          WITH JAMES WALLACE; AND WITH SAMUEL WALLACE; ,
          INDIVIDUALLY AND ON BEHALF OF ALL OTHERS SIMILARLY
          SITUATED v. GENZYME-SANOFI CORPORATION


 189.    The preceding paragraphs are incorporated by reference as though set forth here

 in their entirely.

 190.    Eddie Viers, individually and as Administrator of the Estate of Teresa Viers

 brings this action on behalf of the beneficiaries under and by virtue of the Wrongful

 Death Act, Code of Virginia §8.01-50, and the applicable rules of civil procedure and

 decisional law.

 191.    Jeanne Wallace, individually and as Administrator of the Estate of Teresa Viers

 brings this action on behalf of the beneficiaries under and by virtue of the Wrongful

 Death Act Code of Virginia §8.01-50, and the applicable rules of civil procedure and

 decisional law.

 192.    As a result of the negligent acts and omissions of defendant, Teresa Viers and

 Joseph Wallace were caused grave injuries and death resulting in the entitlement to
                                                55
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 56 of 62 PageID #: 56




 damages to those individuals defined as beneficiaries under the Wrongful Death Act.

 193.   The named administrators claim all administrator's expenses recoverable under

 the Wrongful Death Act, including, but not limited to damages for hospital, medical,

 funeral and burial expenses and all expenses of administration made necessary because

 of Teresa Viers and Joseph Wallace’s deaths.

 194. The Wrongful Death Act beneficiaries of the Estate of Teresa Viers are:

        a. Eddie Viers, spouse; and

        b. William McNew, son.

 195. The Wrongful Death Act beneficiaries of the Estate of Joseph Wallace are:

        a. Jeanne Wallace, spouse;

        b. James Wallace, son and

        c. Samuel Wallace, son.

 196. On behalf of wrongful death beneficiaries, the Administrators claims damage for

 monetary support that decedents would have provided to the beneficiaries during their

 lifetime, including, but not limited to the support provided or which could have been

 expected to have been provided to the beneficiaries.

 197. On behalf of the Wrongful Death Act beneficiaries, the Administrators claim

 damages for loss of companionship, comfort, society, guidance, solace, and protection

 by the decedents.

 198. On behalf of the wrongful death beneficiaries, the Administrator claims damages

 for the full damages allowed under the Wrongful Death Act of Virginia and decisional

 law interpreting the Act.

 WHEREFORE, plaintiffs demand damages against defendant in an amount in excess of
                                                56
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 57 of 62 PageID #: 57




 $50,000.00, exclusive of pre-judgment interest, post-judgment interest and costs.



         AND IN THE ALTERNATIVE--SURVIVAL ACTION



 199.    On behalf of the Survival Action beneficiaries under Code of Virginia § 8.01-

 25, the Administrators claim all loss of income, retirement, and social security income

 as a result of the deaths of Teresa Viers and Joseph Wallace.

 200.    On behalf of the Survival Act beneficiaries, the Administrator claims damages

 for the pain, suffering and inconvenience endured by Teresa Viers and Joseph Wallace,

 including, but not limited to their physical pain and suffering and mental pain and

 suffering.

 201.    Plaintiffs claim the full measure of damages under the Survival Act and

 decisional law interpreting the Act.

 WHEREFORE, plaintiff demands damages against defendant in an amount in excess of

 $50,000.00 under the Survival Act, exclusive of prejudgment interest, post-judgment

 interest and costs.




               COUNT XVIII: WASHINGTON UNIFORM DECEPTIVE TRADE
                  PRACTICES ACT VIOLATION (RCW § 19.86.010 et seq.)
               AMBER BRITTON; INDIVIDUALLY AND ON BEHALF OF ALL
                OTHERS SIMILARLY SITUATED v. SANOFI CORPORATION

 202.    The preceding paragraphs are incorporated by reference as though set forth here in their

 entirely.
                                                57
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 58 of 62 PageID #: 58




 203.    All of the resultant losses, damages, and injuries sustained by Plaintiff resulted

 directly and proximately from Defendant Genzyme’s deceptive acts or practices regarding the

 sale and use of Fabrazyme, generally, and in the following particulars:

               a. in intentionally failing to inform the Plaintiff that the Fabrazyme she was
                  administered contained vesivirus and vesivirus fragments, and
               b. in expressly and impliedly misrepresenting that injection with vesivirus
                  containing Fabrazyme is harmless, non-immunogenic, without impact on
                  the efficacious treatment of Fabry disease with Fabrazyme, even though
                  no medical testing had ever been undertaken to establish the objective truth
                  of such material medical claims and further concealing previously
                  published medical literature rendering such statements as to medical safety
                  of vesivirus injection as false.

 204.    By the use of deceptive trade practices, Defendant is liable for the severe injuries and

 conditions of Plaintiffs Amber Britton, individually and on behalf of all others similarly

 situated, as set forth herein in Count XVIII.

 205.    As a direct and proximate result of the aforesaid injuries of Plaintiffs Amber Britton,

 and, and all others similarly situated, have suffered damages, as set forth herein in Count XVIII.

         WHEREFORE, Plaintiff Amber Britton, demand judgment individually and on behalf

 of all others similarly situated, against Defendant Genzyme-Sanofi corporation in an amount

 in excess of $75,000.00, together with treble damages and costs of suit. JURY TRIAL

 DEMANDED.




             COUNT XIX: WASHINGTON PRODUCT LIABILITY ACT VIOLATION
                                (R.C.W. § 7.72 et seq.)
                AMBER BRITTON, INDIVIDUALLY AND ON BEHALF OF ALL
                  OTHERS SIMILARLY SITUATED v. GENZYME-SANOFI
                                  CORPORATION

 206.    The preceding paragraphs are incorporated by reference as though set forth here in their

 entirely.
                                                 58
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 59 of 62 PageID #: 59




 207.   All of the resultant losses, damages and injuries sustained by Plaintiff resulted

 directly and proximately from Defendant’s practices regarding the manufacture, sale, contract

 for sale, and use of the drug, Fabrazyme, generally, and in the following particulars:

             a. in that the Defendant failed to take reasonable steps to avoid and prevent viral
                 contamination in the Genzyme Framingham, MA plant;
             c. in that the Defendant failed to take reasonable steps to avoid and prevent
                 contamination of Fabrazyme vials with vesivirus;
             d. in that the Defendant manufactured and sold defective Fabrazyme vials
                 contaminated with virus;
             i. in that the Defendant failed to report the effects of vesivirus on Fabry patients;
             j. in that the Defendant failed to provide adequate warnings, cautions and
                 directions concerning the dangers and limitations of contaminated Fabrazyme;
             n. in that the Defendant affirmatively represented that the drug c o n t a m i n a t e d
                 with virus will successfully treat Fabry disease and Fabry disease patients will
                 benefit from such use;
             o. in that the Defendant expressly or impliedly misrepresented that the adulterated
                 Fabrazyme was in accordance with statutory mandates, administrative
                 reporting requirements and otherwise efficacious for use;
             t. in that the Defendant marketed and sold Fabrazyme being contaminated with
                 vesivirus, which is not fit for the ordinary purpose for which it is customarily or
                 foreseeably used and in contravention to WA anti-adulteration law (RCW §
                 69.04.410-440);
             u. in that the Defendant knew or should have known that the adulterated drug is
                 dangerous and likely to cause damage to users;
             v. in that the Defendant manufactured and sold Fabrazyme being adulterated,
                 which was not of merchantable quality and was not in conformity, insofar as
                 safety is concerned, with products used in a normal course of business as well
                 as statutory mandates;
             x. in that the Defendant knew or should have known, that due to the inherently
                 dangerous nature of the design of virally infected Fabrazyme, it should have
                 provided warnings on the product to protect users;
             y. in that the Defendant did not keep abreast of the state of the art in the science and
                 knew of adverse events involving vesivirus and failed to warn physicians and
                 users of known or knowable dangers;
             z. in that the Defendant did not disclose to the physicians and users that the
                 Fabrazyme was defectively and unreasonably designed, thereby making
                 the product dangerous to use;
             aa. in that the Defendant willfully included an incorrect and unapproved product
                 insert that does not apply to adulterated Fabrazyme;
             bb. in that the Defendant knew or should have known that physicians and users were
                 relying upon the expertise of the Defendant in designing, fabricating,

                                                 59
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 60 of 62 PageID #: 60




                  manufacture, testing, labeling as well as supplying Fabrazyme;
             cc. in that the Defendant expressly and impliedly warranted that virus tainted
                  Fabrazyme was approved for use by the FDA and efficacious for use in the
                  treatment of Fabry disease;
             dd. in expressly and impliedly misrepresenting that injection with vesivirus-
                  containing Fabrazyme is harmless, non-immunogenic, without impact on the
                  efficacious treatment of Fabry disease with Fabrazyme, even though no medical
                  testing had ever been undertaken to establish the objective truth of such material
                  medical claims and further concealing previously published medical literature
                  rendering such statements as to medical safety of vesivirus injection as false;
             ee. in negligently marketing Fabrazyme known to be untested, contaminated,
                  adulterated for treatment of Fabry disease; and
             ff. in otherwise failing to exercise the care and caution that a reasonable, careful and
                  prudent entity would have or should have exercised under the circumstances.

 208.   By its actions, Defendant is liable for the severe injuries and conditions of Amber Britton,

 individually and on behalf of all others similarly situated, as set forth herein in Count XIX.

 209.   As a direct and proximate result of the aforesaid injuries, Amber Britton and all others

 similarly situated, have suffered damages, as set forth herein in Count XIX.

        WHEREFORE, Plaintiffs Amber Britton individually and on behalf of all others

 similarly situated, demand judgment against Defendant Genzyme-Sanofi corporation in an

 amount in excess of $75,000.00, together with punitive damages, and costs of suit. JURY

 TRIAL DEMANDED.



                             COUNT XX: LOSS OF CONSORTIUM

         LISA BISHOP; DARLENE COOKINGHAM; JILL CORTINA; NATE
         BROOKS; ERIN MASULA; WENDY STANZIANO; INDIVIDUALLY AND
         ON BEHALF OF ALL OTHERS SIMILARLY SITUATED, v. SANOFI
         CORPORATION

 210.   Paragraphs 1 through 384 of the Complaint are incorporated as if set forth fully at

 length herein.

 211.   As a direct and proximate result of the injuries sustained by their spouses, Plaintiffs
                                                 60
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 61 of 62 PageID #: 61




 have been damaged as follows:

             a. Plaintiffs have been and will continue to be compelled to expend large sums of
                money for medical care, supplies, appliances, and medicine;
             b. Plaintiffs have been and may be compelled to expend large sums of money for
                hiring help to perform household duties previously performed by their spouses; and
             c. Plaintiffs have been and will be deprived of their spouse’s aid, comfort,
                assistance, companionship, and consortium.


        WHEREFORE, Plaintiffs individually and on behalf of all others similarly situated,

  demand judgment against Defendant Genzyme-Sanofi corporation in an amount in excess of

  $75,000.00, together with treble damages and costs of suit.



                 JURY TRIAL DEMANDED ON ALL ISSUES SO TRIABLE

                                  PRAYER FOR RELIEF

     WHEREFORE, Plaintiffs request the following relief:

        a. Certification of this action or common issues herein as a class action;

        b. A determination of common issues and claims in a unitary, consolidated or class-
           wide trial pursuant to Fed. R. Civ. P. 23 and/or Fed. R. Civ. P 42;

        c. An award of compensatory damages to each injured class member in an amount
           deemed appropriate by the trier of fact;

        d. An award of punitive damages for acts and omissions of Defendant found to be
           willful and wanton, outrageous, and made with wickedness and reckless
           indifference to Plaintiffs’ lives, health and interests;

        e. An award of compensatory, equitable and/or restitution damages according to proof
           and for all applicable damages, remedies, and relief under applicable federal and
           state statutes including medical monitoring;

        f. An award of costs of suit; and

        g. Any other and further legal and/or equitable relief to which Plaintiffs might be
           entitled at law or which this Court deems proper.


                                                61
Case 4:20-cv-00050-SEB-DML Document 1 Filed 02/29/20 Page 62 of 62 PageID #: 62




       JURY TRIAL DEMANDED

        Respectfully submitted this 29th day of February 2020.

                                           For the Plaintiffs,


                                           /s/ C. Allen Black
                                           C. Allen Black
                                           LAW OFFICE OF C. ALLEN BLACK
                                           1579 Montgomery Rd.
                                           Allison Park, PA 15101
                                           Telephone: 412.908.3268
                                           E-mail: drallenblack@gmail.com




                                             62
